UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/16 Item 1. Schedule of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 97.5% Biotechnology 82.1% a Acadia Pharmaceuticals Inc. United States 617,000 $ 12,765,730 a Acceleron Pharma Inc. United States 186,700 5,731,690 a,b ADMA Biologics Inc. United States 132,000 796,620 a Aduro Biotech Inc. United States 227,573 3,295,257 a Alexion Pharmaceuticals Inc. United States 213,500 31,156,055 a Alnylam Pharmaceuticals Inc. United States 224,900 15,504,606 Amgen Inc. United States 540,800 82,596,384 a Amicus Therapeutics Inc. United States 736,100 4,446,044 a Anacor Pharmaceuticals Inc. United States 335,000 25,168,550 a Anthera Pharmaceuticals Inc. United States 1,207,262 3,899,456 a,c Aptose Biosciences Inc., 144A Canada 488,883 1,437,789 a Aquinox Pharmaceuticals Inc. Canada 470,400 4,934,496 a,b Arbutus Biopharma Corp. Canada 255,442 802,088 a,b,d ARCA biopharma Inc. United States 478,077 1,811,912 a,d,e ARCA biopharma Inc., wts., 6/16/22 United States 1,338,619 155,236 a,b Axovant Sciences Ltd. United States 450,882 7,182,550 a Bellicum Pharmaceuticals Inc. United States 257,000 2,904,100 a BioCryst Pharmaceuticals Inc. United States 630,452 4,394,250 a Biogen Inc. United States 356,761 97,417,159 a BioMarin Pharmaceutical Inc. United States 410,256 30,367,149 a Bluebird Bio Inc. United States 189,528 7,838,878 a Cara Therapeutics Inc. United States 202,400 1,821,600 a Catalyst Pharmaceuticals Inc. United States 668,216 1,242,882 a Celgene Corp. United States 1,271,000 127,506,720 a Celldex Therapeutics Inc. United States 1,765,829 14,656,381 a,b Cellectis SA, ADR France 97,200 2,173,392 a,b ChemoCentryx Inc. United States 817,508 3,041,130 a Concert Pharmaceuticals Inc. United States 263,800 4,028,226 a,b CytomX Therapeutics Inc. United States 118,700 1,864,777 a,b CytRx Corp. United States 589,000 1,083,760 a Dynavax Technologies Corp. United States 368,070 8,866,806 a,b,e Edge Therapeutics Inc. United States 517,946 5,178,942 a,b Edge Therapeutics Inc. United States 184,900 2,054,239 a,b Eleven Biotherapeutics Inc. United States 173,497 55,588 a Epizyme Inc. United States 450,800 4,097,772 a,b Fate Therapeutics Inc. United States 195,700 421,734 a FibroGen Inc. United States 217,608 4,413,090 a Genocea Biosciences Inc. United States 1,089,800 3,389,278 Gilead Sciences Inc. United States 1,431,000 118,773,000 a GlycoMimetics Inc. United States 379,800 1,788,858 a Halozyme Therapeutics Inc. United States 426,600 3,754,080 a,b,d Heat Biologics Inc. United States 624,200 1,529,290 a,b Heron Therapeutics Inc. United States 1,477,481 31,012,326 a,c Heron Therapeutics Inc., wts., 144A, 7/01/16 United States 278,594 4,844,754 a Immune Design Corp. United States 303,100 3,173,457 a ImmunoGen Inc. United States 371,300 3,152,337 a Incyte Corp. United States 495,500 34,962,480 a,b Inotek Pharmaceuticals Corp. United States 571,500 4,474,845 a,f Intarcia Therapeutics Inc., DD United States 80,195 2,870,981 a Ionis Pharmaceuticals Inc. United States 235,500 9,168,015 a Karyopharm Therapeutics Inc. United States 912,054 5,672,976 a,b Kite Pharma Inc. United States 115,344 5,477,687 a,b Kura Oncology Inc. United States 295,775 1,419,720 a La Jolla Pharmaceutical Co. United States 364,300 6,451,753 a Lion Biotechnologies Inc. United States 830,700 4,975,893 a MacroGenics Inc. United States 223,000 4,488,990 a,b Mast Therapeutics Inc. United States 737,468 294,987 a Mast Therapeutics Inc., wts., 6/14/18 United States 3,624,600 146,071 a Medivation Inc. United States 736,008 24,067,462 a,b Mirati Therapeutics Inc. United States 236,350 5,088,615 a,b Mirna Therapeutics Inc. United States 566,838 2,556,439 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a,b Natera Inc. United States a Neurocrine Biosciences Inc. United States a NewLink Genetics Corp. United States a Nivalis Therapeutics Inc. United States a,e Northwest Biotherapeutics Inc., wts., 2/20/19 United States a,b Novavax Inc. United States a,b OncoMed Pharmaceuticals Inc. United States a Oncothyreon Inc. United States a Ophthotech Corp. United States a,b Orexigen Therapeutics Inc. United States a,b OvaScience Inc. United States a Pfenex Inc. United States a Portola Pharmaceuticals Inc. United States a,b Pronai Therapeutics Inc. Canada a,b ProQR Therapeutics NV Netherlands a,b PTC Therapeutics Inc. United States a Radius Health Inc. United States a Regeneron Pharmaceuticals Inc. United States a,b REGENXBIO Inc. United States a Retrophin Inc. United States a Sage Therapeutics Inc. United States a,b Sorrento Therapeutics Inc. United States a Stemline Therapeutics Inc. United States a,b Synergy Pharmaceuticals Inc. United States a Tesaro Inc. United States a Threshold Pharmaceuticals Inc., wts., 3/16/16 United States  a Threshold Pharmaceuticals Inc., wts., 2/12/20 United States  a Tobira Therapeutics Inc. United States a,b Tokai Pharmaceuticals Inc. United States a,b Tonix Pharmaceuticals Holding Corp. United States a Trillium Therapeutics Inc. Canada a Vertex Pharmaceuticals Inc. United States a vTv Therapeutics Inc., A United States a Xencor Inc. United States a,b Zafgen Inc. United States Health Care Equipment & Supplies 0.3% a,b Derma Sciences Inc. United States Life Sciences Tools & Services 2.6% a Illumina Inc. United States Pharmaceuticals 12.5% a Aclaris Therapeutics Inc. United States a,b Agile Therapeutics Inc. United States a,b Alcobra Ltd. Israel a Aratana Therapeutics Inc. United States a,d,f BiopharmX Corp., 144A United States a Carbylan Therapeutics Inc. United States a,b Cynapsus Therapeutics Inc. Canada a Dermira Inc. United States a,b Egalet Corp. United States a,b Flex Pharma Inc. United States a Foamix Pharmaceuticals Ltd. Israel a GW Pharmaceuticals PLC, ADR United Kingdom a Intra-Cellular Therapies Inc. United States a Jazz Pharmaceuticals PLC United States a Marinus Pharmaceuticals Inc. United States a The Medicines Co. United States a,b Nabriva Therapeutics AG, ADR Austria a,b NantKwest Inc. United States a,b,c NantKwest Inc. 144A United States a Neos Therapeutics Inc. United States a,b Relypsa Inc. United States a Revance Therapeutics Inc. United States Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a Sagent Pharmaceuticals Inc. United States 620,357 9,373,594 a SciClone Pharmaceuticals Inc. United States 1,727,919 13,806,073 a TherapeuticsMD Inc. United States 2,345,640 16,771,326 a Zogenix Inc. United States 246,315 2,335,066 154,205,660 Total Common Stocks and Other Equity Interests (Cost $908,229,973) 1,204,682,713 Convertible Preferred Stocks (Cost $13,716,901) 2.3% Pharmaceuticals 2.3% a,f Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A Netherlands 1,192,774 28,857,855 Total Investments before Short Term Investments (Cost $921,946,874) 1,233,540,568 Short Term Investments 7.8% Money Market Funds (Cost $6,446,693) 0.5% a,g Institutional Fiduciary Trust Money Market Portfolio United States 6,446,693 6,446,693 Investments from Cash Collateral Received for Loaned Securities (Cost $89,591,392) 7.3% Money Market Funds 7.3% a,g Institutional Fiduciary Trust Money Market Portfolio United States 89,591,392 89,591,392 Total Investments (Cost $1,017,984,959) 107.6% 1,329,578,653 Other Assets, less Liabilities ( ) % (93,954,428 ) Net Assets 100.0% $ 1,235,624,225 a Non-income producing. b A portion or all of the security is on loan at January 31, 2016. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the aggregate value of these securities was $10,498,065, representing 0.85% of net assets. d See Note 8 regarding holdings of 5% voting securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2016, the aggregate value of these securities was $5,687,188, representing 0.46% of net assets. f See Note 7 regarding restricted securities. g See Note 9 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Flex Cap Growth Fund Shares Value Common Stocks 97.2% Aerospace & Defense 0.8% Honeywell International Inc. 225,000 $ 23,220,000 Airlines 0.3% a Spirit Airlines Inc. 225,000 9,405,000 Automobiles 0.5% a,b Tesla Motors Inc. 80,000 15,296,000 Banks 3.2% a Signature Bank 470,000 65,489,800 a SVB Financial Group 225,000 22,797,000 88,286,800 Beverages 3.8% Constellation Brands Inc., A 380,000 57,942,400 a Monster Beverage Corp. 350,000 47,260,500 105,202,900 Biotechnology 6.1% a Biogen Inc. 127,500 34,815,150 a Celgene Corp. 875,000 87,780,000 a Celldex Therapeutics Inc. 550,000 4,565,000 Gilead Sciences Inc. 275,000 22,825,000 a Regeneron Pharmaceuticals Inc. 46,000 19,324,140 169,309,290 Building Products 2.0% Fortune Brands Home & Security Inc. 1,150,000 55,878,500 Capital Markets 0.8% a Affiliated Managers Group Inc. 175,000 23,483,250 Chemicals 1.4% Ecolab Inc. 350,000 37,754,500 Commercial Services & Supplies 0.7% a Stericycle Inc. 160,000 19,256,000 Communications Equipment 4.3% Harris Corp. 725,000 63,053,250 a Palo Alto Networks Inc. 390,000 58,301,100 121,354,350 Consumer Finance 0.8% a PRA Group Inc. 725,000 21,568,750 Diversified Financial Services 1.2% Intercontinental Exchange Inc. 125,000 32,975,000 Energy Equipment & Services 0.2% a RigNet Inc. 325,000 4,741,750 Food & Staples Retailing 0.8% CVS Health Corp. 225,000 21,732,750 Health Care Equipment & Supplies 2.6% a DexCom Inc. 210,000 14,968,800 a Edwards Lifesciences Corp. 330,000 25,809,300 Medtronic PLC 335,000 25,433,200 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a Nevro Corp. 125,000 7,723,750 73,935,050 Health Care Providers & Services 3.1% a Envision Healthcare Holdings Inc. 1,350,000 29,835,000 McKesson Corp. 350,000 56,343,000 86,178,000 Health Care Technology 1.0% a Cerner Corp. 475,000 27,554,750 Hotels, Restaurants & Leisure 1.8% Starbucks Corp. 825,000 50,135,250 Household Durables 1.9% a TRI Pointe Group Inc. 5,000,000 52,700,000 Industrial Conglomerates 0.9% Roper Technologies Inc. 150,000 26,350,500 Internet & Catalog Retail 4.8% a Amazon.com Inc. 150,000 88,050,000 a The Priceline Group Inc. 42,500 45,261,225 133,311,225 Internet Software & Services 11.2% a Alphabet Inc., C 152,500 113,299,875 a CoStar Group Inc. 150,000 26,305,500 a Facebook Inc., A 1,250,000 140,262,500 a LinkedIn Corp., A 170,000 33,644,700 313,512,575 IT Services 8.6% a Cognizant Technology Solutions Corp., A 300,000 18,993,000 a EPAM Systems Inc. 200,000 14,980,000 a FleetCor Technologies Inc. 410,000 50,364,400 MasterCard Inc., A 1,050,000 93,481,500 Visa Inc., A 825,000 61,454,250 239,273,150 Life Sciences Tools & Services 0.6% a Illumina Inc. 100,000 15,795,000 Media 3.4% a,b Charter Communications Inc., A 160,000 27,417,600 a Global Eagle Entertainment Inc. 506,219 5,112,812 a IMAX Corp. 425,000 13,200,500 The Walt Disney Co. 525,000 50,305,500 96,036,412 Oil, Gas & Consumable Fuels 1.0% Cabot Oil & Gas Corp., A 1,350,000 28,012,500 Pharmaceuticals 3.2% a Allergan PLC 140,000 39,820,200 Bristol-Myers Squibb Co. 600,000 37,296,000 a,b NantKwest Inc. 306,250 3,154,375 a Revance Therapeutics Inc. 425,490 8,820,408 89,090,983 Professional Services 1.1% a IHS Inc., A 290,000 30,339,800 Real Estate Investment Trusts (REITs) 2.4% American Tower Corp. 360,000 33,962,400 Equinix Inc. 110,000 34,162,700 68,125,100 Semiconductors & Semiconductor Equipment 4.6% a Cavium Inc. 600,000 34,662,000 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a,c M/A-COM Technology Solutions Holdings Inc. 500,000 19,250,000 a Nanometrics Inc. 500,000 7,065,000 a NXP Semiconductors NV (Netherlands) 915,000 68,423,700 129,400,700 Software 8.4% a Electronic Arts Inc. 275,000 17,749,875 a Ellie Mae Inc. 175,000 12,220,250 a,b Mobileye NV 440,000 11,937,200 a Paylocity Holding Corp. 771,600 24,012,192 a Salesforce.com Inc. 750,000 51,045,000 a ServiceNow Inc. 1,000,000 62,210,000 a Tyler Technologies Inc. 275,000 43,191,500 a Zendesk Inc. 600,000 13,206,000 235,572,017 Specialty Retail 1.9% Advance Auto Parts Inc. 200,000 30,410,000 Tractor Supply Co. 250,000 22,077,500 52,487,500 Technology Hardware, Storage & Peripherals 2.7% Apple Inc. 775,000 75,438,500 Textiles, Apparel & Luxury Goods 3.2% NIKE Inc., B 1,100,000 68,211,000 a Under Armour Inc., A 250,000 21,357,500 89,568,500 Trading Companies & Distributors 1.9% a HD Supply Holdings Inc. 2,000,000 52,540,000 Total Common Stocks (Cost $2,003,516,925) 2,714,822,352 Short Term Investments 3.4% Money Market Funds (Cost $40,960,667) 1.4% a,d Institutional Fiduciary Trust Money Market Portfolio 40,960,667 40,960,667 Investments from Cash Collateral Received for Loaned Securities 2.0% Money Market Funds (Cost $55,210,525) 2.0% a,d Institutional Fiduciary Trust Money Market Portfolio 55,210,525 55,210,525 Total Investments (Cost $2,099,688,117) 100.6% 2,810,993,544 Other Assets, less Liabilities ( ) % (17,964,369 ) Net Assets 100.0% $ 2,793,029,175 a Non-income producing. b A portion or all of the security is on loan at January 31, 2016. c A portion or all of the security purchased on a delayed delivery basis. d See Note 9 regarding investments in affiliated management investment companies. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Flexible Alpha Bond Fund Country Shares Value Management Investment Companies (Cost $279,560) 2.5% Diversified Financials 2.5% PowerShares Senior Loan Portfolio ETF United States 11,800 $ 261,724 Principal Amount * Corporate Bonds 38.3% Banks 9.5% Bank of America Corp., senior note, L, 2.25%, 4/21/20 United States 100,000 97,592 a The Export-Import Bank of China, senior note, 144A, 2.50%, 7/31/19 China 200,000 203,026 HSBC USA Inc., senior note, 2.00%, 8/07/18 United States 100,000 99,926 Intesa Sanpaolo SpA, senior note, 3.875%, 1/15/19 Italy 200,000 205,780 JPMorgan Chase & Co., senior note, 2.25%, 1/23/20 United States 100,000 99,242 PHH Corp., senior note, 7.375%, 9/01/19 United States 200,000 193,500 Royal Bank of Canada, secured note, 2.10%, 10/14/20 Canada 100,000 100,239 999,305 Consumer Durables & Apparel 2.6% CalAtlantic Group Inc., senior note, 8.375%, 5/15/18 United States 250,000 276,875 Consumer Services 1.0% Marriott International Inc., senior note, 2.875%, 3/01/21 United States 100,000 100,602 Diversified Financials 4.6% Capital One Financial Corp., senior note, 3.20%, 2/05/25 United States 100,000 95,508 b Deutsche Bank AG, senior note, FRN, 1.68%, 8/20/20 Germany 100,000 99,734 b The Goldman Sachs Group Inc., senior note, FRN, 1.712%, 9/15/20 United States 100,000 99,594 Morgan Stanley, senior note, 2.65%, 1/27/20 United States 100,000 100,233 Springleaf Finance Corp., senior note, 6.00%, 6/01/20 United States 100,000 91,625 486,694 Energy 6.8% Canadian Natural Resources Ltd., senior bond, 3.90%, 2/01/25 Canada 100,000 77,962 senior note, 5.70%, 5/15/17 Canada 100,000 98,399 CNOOC Finance 2015 Australia Pty. Ltd., senior note, 2.625%, 5/05/20 China 200,000 198,149 Ensco PLC, senior bond, 5.75%, 10/01/44 United States 100,000 57,140 Kinder Morgan Energy Partners LP, senior note, 5.95%, 2/15/18 United States 200,000 203,112 Kinder Morgan Inc., senior bond, 5.55%, 6/01/45 United States 100,000 78,611 713,373 Food & Staples Retailing 0.9% Walgreen Co., senior bond, 3.10%, 9/15/22 United States 100,000 97,381 Food, Beverage & Tobacco 0.9% Altria Group Inc., senior bond, 4.25%, 8/09/42 United States 100,000 92,759 Health Care Equipment & Services 0.9% Tenet Healthcare Corp., senior note, 5.50%, 3/01/19 United States 100,000 95,750 Materials 2.1% Owens-Illinois Inc., senior note, 7.80%, 5/15/18 United States 200,000 219,000 Media 1.8% DIRECTV Holdings LLC/DIRECTV Financing Co. Inc., senior bond, 3.95%, 1/15/25 United States 100,000 98,888 Viacom Inc., senior bond, 3.125%, 6/15/22 United States 100,000 93,476 192,364 Pharmaceuticals, Biotechnology & Life Sciences 1.9% Actavis Funding SCS, senior bond, 3.80%, 3/15/25 United States 100,000 101,649 a Baxalta Inc., senior note, 144A, 3.60%, 6/23/22 United States 100,000 101,568 203,217 Real Estate 0.9% American Tower Corp., senior note, 3.30%, 2/15/21 United States 100,000 100,526 Technology Hardware & Equipment 3.4% a Alcatel-Lucent USA Inc., senior note, 144A, 4.625%, 7/01/17 France 250,000 263,405 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a,b Hewlett Packard Enterprise Co., senior note, 144A, FRN, 2.543%, 10/05/18 United States 100,000 100,346 363,751 Utilities 1.0% NRG Energy Inc., senior note, 7.625%, 1/15/18 United States 100,000 101,250 Total Corporate Bonds (Cost $4,108,907) 4,042,847 Foreign Government and Agency Securities 1.8% Government of Mexico, 7.25%, 12/15/16 Mexico 1,500 c MXN 8,547 d Government of New Zealand, senior note, Reg S, 3.00%, 4/15/20 New Zealand 280,000 NZD 183,880 Total Foreign Government and Agency Securities (Cost $196,140) 192,427 U.S. Government and Agency Securities 7.2% U.S. Treasury Bond, 5.25%, 11/15/28 United States 210,000 283,627 e U.S. Treasury Note, Index Linked, 0.125%, 1/15/23 United States 491,523 480,925 Total U.S. Government and Agency Securities (Cost $757,733) 764,552 Asset-Backed Securities and Commercial Mortgage-Backed Securities 27.8% Banks 2.9% b Capital One Multi-Asset Execution Trust, 2004-B3, B3, FRN, 1.156%, 1/18/22 United States 150,000 149,616 b CD Commercial Mortgage Trust, 2005-C1, C, FRN, 5.302%, 7/15/44 United States 5,512 5,511 b Citigroup Commercial Mortgage Trust, 2007-C6, AM, FRN, 5.714%, 6/10/17 United States 100,000 102,229 a Morgan Stanley Capital I Trust, 2005-RR6, AJ, 144A, 5.233%, 5/24/43 United States 51,569 51,492 308,848 Diversified Financials 24.9% a,b Adirondack Park CLO Ltd., 2013-1A, B, 144A, FRN, 2.622%, 4/15/24 United States 100,000 98,816 b American Express Credit Account Secured Note Trust, 2012-4, B, FRN, 0.976%, 5/15/20 United States 100,000 99,832 a BAMLL Commercial Mortgage Securities Trust, 2012-PARK, A, 144A, 2.959%, 12/10/30 United States 100,000 101,867 Banc of America Commercial Mortgage Trust, 2015-UBS7, A4, 3.705%, 9/15/48 United States 100,000 104,378 a,b Bluemountain CLO Ltd., 2013-3A, A, 144A, FRN, 2.018%, 10/29/25 United States 6,437 6,392 a,b Carlyle Global Market Strategies Ltd., 2014-2A, B2, 144A, FRN, 2.412%, 5/15/25 United States 100,000 98,251 a,b Cent CLO, 13-17A, A1, 144A, FRN, 1.622%, 1/30/25 United States 40,000 39,535 b Chase Issuance Trust, 2007-B1, B1, FRN, 0.676%, 4/15/19 United States 100,000 99,566 a Colony MFM Trust, 2014-1, A, 144A, 2.543%, 4/20/50 United States 158,012 157,439 b Commercial Mortgage Trust, 2005-GG5, AJ, FRN, 5.446%, 4/10/37 United States 10,182 10,176 b Conseco Finance Securitizations Corp., 2002-2, M1, FRN, 7.424%, 3/01/33 United States 90,000 98,415 a Core Industrial Trust, 2015-CALW, A, 144A, 3.04%, 2/10/34 United States 30,000 30,429 a,b Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.072%, 7/15/26 United States 24,000 23,777 a,b Eleven Madison Trust Mortgage Trust, 2015-11MD, A, 144A, FRN, 3.555%, 9/10/35 United States 100,000 103,618 b Fannie Mae Connecticut Avenue Securities, 2013-C01, M1, FRN, 2.427%, 10/25/23 United States 91,028 91,775 2014-C02, 2M1, FRN, 1.377%, 5/25/24 United States 81,725 81,229 FRN, 3.027%, 5/25/24 United States 40,000 34,830 b FHLMC Structured Agency Credit Risk Debt Notes, 2014-HQ1, M1, FRN, 2.077%, 8/25/24 United States 102,568 102,958 2015-DNA1, M2, FRN, 2.277%, 10/25/27 United States 250,000 244,739 a,b Galaxy XV CLO Ltd., 2013-15A, A, 144A, FRN, 1.872%, 4/15/25 United States 29,000 28,641 a,b Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 1.876%, 3/17/32 United States 98,100 97,171 b IXIS Real Estate Capital Trust, 2005-HE4, A3, FRN, 1.107%, 2/25/36 United States 47,594 47,159 a,b LNR CDO Ltd., 2003-1A, EFL, 144A, FRN, 3.427%, 7/23/36 United States 58,282 58,494 a,b Madison Park Funding XVIII Ltd., 2015-18A, C, 144A, FRN, 3.624%, 10/21/26 United States 100,000 97,573 b Morgan Stanley Capital I Trust, 2006-HQ8, AM, FRN, 5.445%, 3/12/44 United States 2,430 2,430 a,b Octagon Investment Partners XXIII Ltd., 15-1A, A1, 144A, FRN, 2.042%, 7/15/27 United States 18,490 18,250 A2, 144A, FRN, 2.042%, 7/15/27 United States 17,554 17,326 a,b PPM Grayhawk CLO Ltd., 07-1A, B, 144A, FRN, 1.32%, 4/18/21 United States 100,000 96,071 a,b Resource Capital Corp. Ltd., 2015-CRE4, A, 144A, FRN, 1.826%, 8/15/32 United States 100,000 99,976 a,b SWAY Residential 2014-1 Trust, 2014-1, A, 144A, FRN, 1.726%, 1/17/32 United States 99,130 98,687 b Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.289%, 4/25/45 United States 47,343 46,890 a Tricon American Homes Trust, 2015-SFR1, A, 144A, 1.676%, 5/17/32 United States 100,000 97,634 C, 144A, 2.326%, 5/17/32 United States 100,000 95,144 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a,b Voya CLO Ltd., 2013-3A, A2, 144A, FRN, 2.42%, 1/18/26 United States 100,000 97,041 2,626,509 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $2,955,941) 2,935,357 Municipal Bonds 4.9% Cincinnati GO, Various Purpose, Improvement and Refunding, Series A, 5.00%, 12/01/25 United States 100,000 125,604 Citizens Property Insurance Corp. Revenue, Series A1, 5.00%, 6/01/22 United States 125,000 149,093 Colorado State Board of Governors University Enterprise System Revenue, Green Bond, Series E-2, 5.00%, 3/01/25 United States 100,000 126,210 Teays Valley Local School District GO, Refunding, 4.00%, 12/01/26 United States 100,000 112,188 Total Municipal Bonds (Cost $488,449) 513,095 Number of Exchange Contracts Options Purchased 0.5% Calls - Exchange-Traded Options on Interest Rate Futures 0.1% Euro-Bund Future, February Strike Price 160 EUR, Expires 2/19/16 EUX 3 EUR 11,213 Notional Counterparty Amount* Calls - Over-the-Counter Currency Options 0.1% USD/AUD, July Strike Price $0.698, Expires 7/06/16 JPHQ 150,000 4,360 USD/CAD, April Strike Price 1.41 CAD, Expires 4/19/16 JPHQ 10,000 170 USD/JPY, April Strike Price 123 JPY, Expires 4/05/16 CITI 100,000 870 5,400 Puts - Over-the-Counter Currency Options 0.1% EUR/USD, April Strike Price $1.09, Expires 4/21/16 JPHQ 250,000 EUR 5,822 Credit Default Swaptions 0.1% Buy protection on CDX.NA.HY.25, Premium Rate 5.00%, Strike $95, Expires 4/20/16 CITI 500,000 4,510 Buy protection on CDX.NA.HY.25, Premium Rate 5.00%, Strike $96, Expires 4/20/16 JPHQ 500,000 5,482 Buy protection on CDX.NA.IG.25, Premium Rate 1.00%, Strike 1.10%, Expires 3/16/16 JPHQ 1,300,000 3,502 13,494 Interest Rate Swaptions 0.1% Receive floating 3 month USD LIBOR, Pay fixed 1.881%, Strike 2.05%, Expires 5/18/16 JPHQ 200,000 1,756 Receive floating 3 month USD LIBOR, Pay fixed 1.977%, Strike 2.06%, Expires 4/18/16 BZWS 600,000 13,059 14,815 Total Options Purchased (Cost $56,823) 50,744 Total Investments before Short Term Investments (Cost $8,843,553) 8,760,746 Country Shares Short Term Investments (Cost $1,533,636) 14.5% Money Market Funds 14.5% f,g Institutional Fiduciary Trust Money Market Portfolio United States 1,533,636 1,533,636 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Total Investments (Cost $10,377,189) 97.5% Options Written ( ) % ) Other Assets, less Liabilities 2.6% Net Assets 100.0% $ Notional Counterparty Amount* Options Written (0.1)% Calls - Over-the-Counter Currency Options (0.0)%  USD/AUD, July Strike Price $0.66, Expires 7/06/16 JPHQ $ ) USD/CAD, April Strike Price 1.51 CAD, Expires 4/19/16 JPHQ ) ) Puts - Over-the-Counter Currency Options (0.0)%  EUR/USD, April Strike Price $1.035, Expires 4/21/16 JPHQ EUR ) Credit Default Swaptions (0.1)% Buy protection on CDX.NA.HY.25, Premium Rate 5.00%, Strike $91, Expires 4/20/16 CITI ) Buy protection on CDX.NA.HY.25, Premium Rate 5.00%, Strike $92, Expires 4/20/16 JPHQ ) Buy protection on CDX.NA.IG.25, Premium Rate 1.00%, Strike 1.40%, Expires 3/16/16 JPHQ ) ) Interest Rate Swaptions (0.0)%  Receive floating 3 month USD LIBOR, Pay fixed 2.146%, Strike 2.75%, Expires 5/18/16 JPHQ ) Total Options Written (Premiums Received $21,064) $ )  Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the aggregate value of these securities was $2,281,969, representing 21.61% of net assets. b The coupon rate shown represents the rate at period end. c Principal amount is stated in 100 Mexican Peso Units. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the value of this security was $183,880, representing 1.74% of net assets. e Principal amount of security is adjusted for inflation. f Non-income producing. g See Note 9 regarding investments in affiliated management investment companies. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) At January 31, 2016, the Fund had the following financial futures contracts outstanding. See Note 3. Financial Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts Australian 10 Yr. Bond Long 1 $ 91,611 3/15/16 $ 1,800 $ - Canadian 5 Yr. Bond Long 4 361,368 3/21/16 5,899 - CME Ultra Long Term U.S. Treasury Bond Short 1 166,188 3/21/16 - (7,971 ) U.S. Treasury 2 Yr. Note Short 13 2,842,125 3/31/16 - (13,032 ) U.S. Treasury 5 Yr. Note Short 12 1,448,063 3/31/16 - (24,208 ) U.S. Treasury 10 Yr. Note Short 4 518,312 3/21/16 - (13,150 ) Total Financial Futures Contracts $ 7,699 $ (58,361 ) Net unrealized appreciation (depreciation) $ (50,662 ) At January 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Indian Rupee RBS Buy 3,150,000 $ 47,461 2/10/16 $ - $ (1,139 ) South African Rand RBS Buy 220,000 14,340 2/10/16 - (516 ) South African Rand RBS Sell 420,000 29,588 2/10/16 3,197 - Mexican Peso RBS Buy 10,000 600 2/16/16 - (49 ) Polish Zloty RBS Buy 20,000 5,114 2/17/16 - (214 ) Polish Zloty RBS Sell 20,000 5,001 2/17/16 101 - Australian Dollar UBSW Sell 145,000 102,536 2/24/16 13 - Chilean Peso UBSW Sell 23,655,000 33,976 2/26/16 913 - Euro UBSW Buy 45,000 48,842 2/29/16 - (54 ) Euro UBSW Sell 315,000 336,326 2/29/16 - (5,187 ) Canadian Dollar RBS Sell 11,000 8,289 3/14/16 437 - Japanese Yen UBSW Sell 4,250,000 34,964 3/17/16 - (185 ) South Korean Won UBSW Sell 17,000,000 14,488 4/06/16 446 - New Zealand Dollar RBS Buy 21,000 13,543 4/11/16 - (7 ) New Zealand Dollar RBS Sell 469,000 309,742 4/11/16 7,430 - Japanese Yen JPHQ Sell 3,000,000 25,578 8/18/16 641 - Total Forward Exchange Contracts $ 13,178 $ (7,351 ) Net unrealized appreciation (depreciation) $ 5,827 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) At January 31, 2016, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty a / Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount b Date (Receipts) Appreciation Depreciation Value Rating c Centrally Cleared Swap Contracts Contracts to Sell Protection d Traded Index ITRX.EUR.SNRFIN.S24 1.00 % ICE 170,000 EUR 12/20/20 $ 2,156 $ 25 $ (1,446 ) $ 735 Investment Grade Total Centrally Cleared Swap Contracts 2,156 25 (1,446 ) 735 OTC Swap Contracts Contracts to Buy Protection Single Name Alcatel-Lucent USA Inc. 5.00 % BZWS 250,000 9/20/17 $ (17,721 ) $ - $ (1,687 ) $ (19,408 ) CalAtlantic Group Inc. 5.00 % BZWS 250,000 6/20/18 (23,844 ) 618 - (23,226 ) Canadian Natural Resources Ltd. 5.00 % GSCO 100,000 6/20/17 (5,041 ) 928 - (4,113 ) The Hertz Corp. 5.00 % CITI 10,000 12/20/17 (561 ) - (95 ) (656 ) Kinder Morgan Energy Partners LP 5.00 % CITI 200,000 3/20/18 (16,116 ) 1,789 - (14,327 ) Lennar Corp. 5.00 % JPHQ 25,000 9/20/20 (3,371 ) 630 - (2,741 ) NRG Energy Inc. 5.00 % BZWS 100,000 3/20/18 (3,805 ) 1,608 - (2,197 ) Ow ens-Illinois Inc. 5.00 % CITI 200,000 6/20/18 (19,025 ) - (2,715 ) (21,740 ) PHH Corp. 5.00 % BZWS 200,000 9/20/19 (3,262 ) 6,792 - 3,530 Rite Aid Corp. 5.00 % JPHQ 100,000 12/20/20 (17,606 ) 2,237 - (15,369 ) Springleaf Finance Corp. 5.00 % GSCO 100,000 6/20/20 (5,295 ) 6,521 - 1,226 Tenet Healthcare Corp. 5.00 % BZWS 100,000 3/20/19 (7,092 ) 2,959 - (4,133 ) Contracts to Sell Protection d Single Name Beazer Homes USA Inc. 5.00 % JPHQ 25,000 9/20/20 376 - (2,805 ) (2,429 ) CCC Electricite de France SA 1.00 % JPHQ 25,000 EUR 9/20/20 564 - (711 ) (147 ) A+ Engie 1.00 % JPHQ 25,000 EUR 9/20/20 705 - (620 ) 85 A Government of China 1.00 % JPHQ 250,000 9/20/20 - - (2,100 ) (2,100 ) AA- Government of Italy 1.00 % JPHQ 150,000 9/20/20 (261 ) - (343 ) (604 ) NR Government of Mexico 1.00 % JPHQ 10,000 9/20/20 (195 ) - (182 ) (377 ) BBB+ Government of Spain 1.00 % JPHQ 150,000 9/20/20 920 - (337 ) 583 BBB+ The Hertz Corp. 5.00 % CITI 10,000 12/20/19 134 222 - 356 B Orange SA 1.00 % JPHQ 25,000 EUR 9/20/20 462 - (37 ) 425 BBB+ Sprint Communications Inc. 5.00 % JPHQ 12,000 9/20/20 - - (3,108 ) (3,108 ) B Traded Index Citibank Bespoke HY Index 5-10% 1.12 % CITI 50,000 9/20/16 - 48 - 48 Non Tranche Investment Grade Citibank Bespoke HY Index 5-10% 1.13 % CITI 50,000 9/20/16 - 51 - 51 Non Tranche Investment Grade Total OTC Swap Contracts (120,034 ) 24,403 (14,740 ) (110,371 ) Total Credit Default Swap Contracts $ (117,878 ) $ 24,428 $ (16,186 ) $ (109,636 ) Net unrealized appreciation (depreciation) $ 8,242 a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. At January 31, 2016, no collateral had been exchanged with the counterparties. b In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. c Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) name swaps, and failure to pay or bankruptcy of the underlying securities for traded index swaps. At January 31, 2016, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Unamortized Upfront Expiration Payments Unrealized Unrealized Description Exchange Notional Amount Date (Receipts) Appreciation Depreciation Market Value Centrally Cleared Swap Contracts Receive Floating rate 3-month LCH $ 730,000 3/16/23 $ (15,707 ) $ - $ (17,923 ) $ (33,630 ) BBA USD LIBOR + 0.326% Pay Fixed rate 2.25% Receive Floating rate 3-month LCH 220,000 3/16/23 (8,146 ) - (6,353 ) (14,499 ) BBA USD LIBOR + 0.326% Pay Fixed rate 2.50% Total Interest Rate Swap Contracts $ (23,853 ) $ - $ (24,276 ) $ (48,129 ) Net unrealized appreciation (depreciation) $ (24,276 ) A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citigroup, Inc. EUX - Eurex GSCO - The Goldman Sachs Group, Inc. ICE - Intercontinental Exchange, Inc. JPHQ - JP Morgan Chase & Co. LCH - LCH.Clearnet LLC RBS - Royal Bank of Scotland PLC UBSW - UBS AG Currency AUD - Australian Dollar CAD - Canadian Dollar EUR - Euro JPY - Japanese Yen MXN - Mexican Peso NZD - New Zealand Dollar USD - United States Dollar Selected Portfolio Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation ETF - Exchange Traded Fund FHLMC - Federal Home Loan Mortgage Corp. FNMA - Federal National Mortgage Association FRN - Floating Rate Note GO - General Obligation LIBOR - London InterBank Offered Rate MFM - Multi-Family Mortgage Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Focused Core Equity Fund Country Shares Value Common Stocks 99.0% Consumer Discretionary 9.5% a Altice NV, A Netherlands 290,500 $ 4,166,995 BorgWarner Inc. United States 89,650 2,632,124 Twenty-First Century Fox Inc., B United States 240,260 6,511,046 The Walt Disney Co. United States 39,110 3,747,520 17,057,685 Consumer Staples 3.3% CVS Health Corp. United States 61,880 5,976,989 Energy 7.0% Anadarko Petroleum Corp. United States 87,240 3,410,212 Pioneer Natural Resources Co. United States 35,870 4,446,086 Schlumberger Ltd. United States 64,970 4,695,382 12,551,680 Financials 31.9% BlackRock Inc. United States 15,847 4,980,078 a CBRE Group Inc. United States 174,720 4,886,918 The Charles Schwab Corp. United States 228,880 5,843,306 Citigroup Inc. United States 97,820 4,165,176 Equinix Inc. United States 27,351 8,494,400 The Hartford Financial Services Group Inc. United States 203,260 8,166,987 JPMorgan Chase & Co. United States 85,553 5,090,404 LPL Financial Holdings Inc. United States 133,070 4,047,989 a Synchrony Financial United States 167,655 4,764,755 Willis Towers Watson PLC United States 60,200 6,891,094 57,331,107 Health Care 16.7% Aetna Inc. United States 56,430 5,746,831 a Allergan PLC United States 44,104 12,544,501 a Horizon Pharma PLC United States 198,810 3,479,175 Medtronic PLC United States 55,360 4,202,931 a Valeant Pharmaceuticals International Inc. United States 44,520 4,016,595 29,990,033 Industrials 5.6% The ADT Corp. United States 160,830 4,757,351 a Genesee & Wyoming Inc. United States 106,380 5,274,321 10,031,672 Information Technology 23.1% a Adobe Systems Inc. United States 76,820 6,846,967 a Alphabet Inc., A United States 4,560 3,471,756 a Alphabet Inc., C United States 4,770 3,543,871 MasterCard Inc., A United States 62,260 5,543,008 Microsoft Corp. United States 182,890 10,075,410 Motorola Solutions Inc. United States 92,880 6,201,598 QUALCOMM Inc. United States 129,250 5,860,195 41,542,805 Materials 1.9% Agrium Inc. Canada 39,190 3,404,435 Total Common Stocks (Cost $197,650,505) 177,886,406 Short Term Investments (Cost $1,029,800) 0.6% Money Market Funds 0.6% a,b Institutional Fiduciary Trust Money Market Portfolio United States 1,029,800 1,029,800 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Total Investments (Cost $198,680,305) 99.6% Other Assets, less Liabilities 0.4% Net Assets 100.0% $ a Non-income producing. b See Note 9 regarding investments in affiliated management investment companies. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Global Government Bond Fund Country Principal Amount* Value Foreign Government and Agency Securities 56.3% Government of Canada, 2.75%, 6/01/22 Canada 300,000 CAD $ 239,234 Government of Chile, 3.875%, 8/05/20 Chile 100,000 107,450 a Government of Finland, senior bond, Reg S, 2.00%, 4/15/24 Finland 350,000 EUR 429,833 a Government of France, Reg S, 1.00%, 5/25/19 France 160,000 EUR 180,831 a Government of Germany, Reg S, 1.50%, 2/15/23 Germany 375,000 EUR 451,313 a Government of Indonesia, Reg S, 4.875%, 5/05/21 Indonesia 200,000 210,281 a Government of Lithuania, senior note, Reg S, 6.625%, 2/01/22 Lithuania 200,000 241,773 Government of Malaysia, senior bond, 4.24%, 2/07/18 Malaysia 650,000 MYR 160,258 senior note, 3.654%, 10/31/19 Malaysia 550,000 MYR 134,204 Government of Mexico, 7.75%, 12/14/17 Mexico 30,000 b MXN 177,305 8.00%, 12/07/23 Mexico 30,000 b MXN 188,639 senior bond, 5.95%, 3/19/19 Mexico 100,000 110,793 Government of Peru, senior bond, 6.55%, 3/14/37 Peru 200,000 232,553 Government of Poland, 3.25%, 7/25/19 Poland 1,400,000 PLN 359,262 4.00%, 10/25/23 Poland 1,150,000 PLN 305,028 Government of Singapore, 2.375%, 4/01/17 Singapore 350,000 SGD 249,872 a Government of Spain, senior bond, Reg S, 5.15%, 10/31/44 Spain 200,000 EUR 319,785 senior note, Reg S, 5.15%, 10/31/28 Spain 200,000 EUR 295,365 Italy Treasury Bond, a Reg S, 3.50%, 3/01/30 Italy 400,000 EUR 522,220 senior bond, 4.25%, 9/01/19 Italy 160,000 EUR 198,576 senior bond, 5.50%, 9/01/22 Italy 250,000 EUR 351,699 a senior bond, Reg S, 5.00%, 8/01/34 Italy 270,000 EUR 418,933 a Queensland Treasury Corp., senior bond, Reg S, 5.75%, 7/22/24 Australia 300,000 AUD 255,764 senior note, Reg S, 6.00%, 7/21/22 Australia 300,000 AUD 253,370 a United Kingdom Treasury Note, Reg S, 2.00%, 7/22/20 United Kingdom 490,000 GBP 731,772 Total Foreign Government and Agency Securities (Cost $7,665,831) 7,126,113 U.S. Government and Agency Securities 28.0% U.S. Treasury Bond, 4.375%, 11/15/39 United States 230,000 303,052 c Index Linked, 3.375%, 4/15/32 United States 160,463 221,960 U.S. Treasury Note, 1.00%, 8/31/16 United States 600,000 601,593 0.75%, 1/15/17 United States 1,100,000 1,101,267 1.875%, 8/31/17 United States 500,000 508,750 2.625%, 11/15/20 United States 600,000 635,238 c Index Linked, 1.25%, 7/15/20 United States 163,252 172,539 Total U.S. Government and Agency Securities (Cost $3,469,559) 3,544,399 Total Investments before Short Term Investments (Cost $11,135,390) 10,670,512 Shares Short Term Investments (Cost $1,604,822) 12.7% Money Market Funds 12.7% d,e Institutional Fiduciary Trust Money Market Portfolio United States 1,604,822 1,604,822 Total Investments (Cost $12,740,212) 97.0% 12,275,334 Other Assets, less Liabilities 3.0% 380,773 Net Assets 100.0% $ 12,656,107 * The principal amount is stated in U.S. dollars unless otherwise indicated. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the aggregate value of these securities was $4,311,240 representing 34.06% of net assets. b Principal amount is stated in 100 Mexican Peso Units. c Principal amount of security is adjusted for inflation. d Non-income producing. e See Note 9 regarding investments in affiliated management investment companies. At January 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar BZWS Sell 720,000 $ 524,189 3/07/16 $ 15,414 $ - Euro CITI Sell 1,120,000 1,188,834 3/07/16 - (25,714 ) Malaysian Ringgit BZWS Sell 2,000,000 470,921 3/07/16 - (10,526 ) Polish Zloty BZWS Sell 2,900,000 717,401 3/07/16 7,077 - Singapore Dollar CITI Sell 350,000 247,055 3/07/16 1,498 - Total Forward Exchange Contracts $ 23,989 $ (36,240 ) Net unrealized appreciation (depreciation) $ (12,251 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BZWS Barclays Bank PLC CITI Citigroup, Inc. Currency AUD - Australian Dollar CAD - Canadian Dollar EUR - Euro GBP - British Pound MXN - Mexican Peso MYR - Malaysian Ringgit PLN - Polish Zloty SGD - Singapore Dollar Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Growth Opportunities Fund Country Shares Value Common Stocks 97.0% Consumer Discretionary 17.6% a Amazon.com Inc. United States 81,555 $ 47,872,785 a Buffalo Wild Wings Inc. United States 38,101 5,802,782 a Chipotle Mexican Grill Inc. United States 20,794 9,419,058 Hanesbrands Inc. United States 406,342 12,421,875 Harman International Industries Inc. United States 100,612 7,484,527 Lowe's Cos. Inc. United States 171,869 12,316,132 NIKE Inc., B United States 307,568 19,072,292 a The Priceline Group Inc. United States 13,493 14,369,640 Starbucks Corp. United States 503,104 30,573,630 Time Warner Cable Inc. United States 48,654 8,855,515 a Under Armour Inc., A United States 206,318 17,625,747 The Walt Disney Co. United States 262,983 25,199,031 211,013,014 Consumer Staples 5.7% Constellation Brands Inc., A United States 157,316 23,987,543 a Monster Beverage Corp. United States 165,134 22,298,044 Reynolds American Inc. United States 183,542 9,167,923 a WhiteWave Foods Co., A United States 338,637 12,783,547 68,237,057 Energy 2.6% Anadarko Petroleum Corp. United States 435,903 17,039,448 a Diamondback Energy Inc. United States 191,058 14,434,432 31,473,880 Financials 7.4% a Affiliated Managers Group Inc. United States 77,057 10,340,279 American Tower Corp. United States 147,178 13,884,773 BlackRock Inc. United States 28,312 8,897,329 a CBRE Group Inc. United States 461,163 12,898,729 The Charles Schwab Corp. United States 733,291 18,720,919 Equinix Inc. United States 29,417 9,136,038 a Signature Bank United States 107,774 15,017,229 88,895,296 Health Care 18.3% a Allergan PLC United States 166,146 47,256,907 a Alnylam Pharmaceuticals Inc. United States 43,715 3,013,712 a Anacor Pharmaceuticals Inc. United States 69,105 5,191,859 a Biogen Inc. United States 65,576 17,906,182 a Celgene Corp. United States 399,132 40,040,922 a Celldex Therapeutics Inc. United States 265,002 2,199,517 a Edwards Lifesciences Corp. United States 158,567 12,401,525 a Envision Healthcare Holdings Inc. United States 436,750 9,652,175 Gilead Sciences Inc. United States 312,431 25,931,773 a,b Heron Therapeutics Inc. United States 170,148 3,571,406 a Illumina Inc. United States 85,787 13,550,057 a Impax Laboratories Inc. United States 136,306 5,107,386 a Incyte Corp. United States 99,062 6,989,815 a Jazz Pharmaceuticals PLC United States 64,914 8,357,028 a Karyopharm Therapeutics Inc. United States 123,858 770,397 a,b NantKwest Inc. United States 67,600 696,280 Perrigo Co. PLC United States 85,471 12,357,397 a Sagent Pharmaceuticals Inc. United States 86,294 1,303,902 a VWR Corp. United States 142,004 3,473,418 219,771,658 Industrials 4.5% Allegiant Travel Co. United States 47,945 7,693,734 B/E Aerospace Inc. United States 120,085 4,857,438 a DigitalGlobe Inc. United States 172,415 2,258,637 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) General Electric Co. United States 422,750 12,302,025 Hexcel Corp. United States 122,870 5,084,361 a IHS Inc., A United States 124,475 13,022,574 Roper Technologies Inc. United States 50,249 8,827,242 54,046,011 Information Technology 34.7% a Adobe Systems Inc. United States 194,237 17,312,344 a Alphabet Inc., A United States 46,744 35,588,544 a Alphabet Inc., C United States 31,531 23,425,957 Apple Inc. United States 335,226 32,630,899 ARM Holdings PLC United Kingdom 437,098 6,184,829 a,b Atlassian Corp. PLC United Kingdom 27,300 567,021 Avago Technologies Ltd. Singapore 152,692 20,416,447 a BroadSoft Inc. United States 227,230 7,773,538 a Cognizant Technology Solutions Corp., A United States 147,107 9,313,344 a Electronic Arts Inc. United States 327,537 21,140,876 a Facebook Inc., A United States 414,755 46,539,659 a LinkedIn Corp., A United States 53,631 10,614,111 MasterCard Inc., A United States 498,758 44,404,425 Microsoft Corp. United States 516,858 28,473,707 a,b Mobileye NV United States 106,302 2,883,973 a NXP Semiconductors NV Netherlands 273,221 20,431,466 a Palo Alto Networks Inc. United States 92,173 13,778,942 a Red Hat Inc. United States 119,615 8,379,031 a Salesforce.com Inc. United States 180,355 12,274,961 a ServiceNow Inc. United States 154,771 9,628,304 a ViaSat Inc. United States 111,504 6,969,000 Visa Inc., A United States 510,460 38,024,166 416,755,544 Materials 2.7% a Axalta Coating Systems Ltd. United States 515,186 12,266,579 Ecolab Inc. United States 84,285 9,091,823 Martin Marietta Materials Inc. United States 82,608 10,373,912 31,732,314 Telecommunication Services 3.5% a SBA Communications Corp. United States 323,917 32,158,480 a T-Mobile U.S. Inc. United States 247,910 9,953,586 42,112,066 Total Common Stocks (Cost $918,362,263) 1,164,036,840 Convertible Preferred Stocks (Cost $4,551,298) 0.8% Health Care 0.8% a,c Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A Netherlands 395,765 9,575,099 Preferred Stocks (Cost $4,000,233) 0.4% Information Technology 0.4% a,c Tanium Inc., pfd., G United States 268,600 4,000,233 Total Investments before Short Term Investments (Cost $926,913,794) 1,177,612,172 Short Term Investments 2.6% Money Market Funds (Cost $26,600,163) 2.2% a,d Institutional Fiduciary Trust Money Market Portfolio United States 26,600,163 26,600,163 Investments from Cash Collateral Received for Loaned Securities (Cost $4,970,125) 0.4% Money Market Funds 0.4% a,d Institutional Fiduciary Trust Money Market Portfolio United States 4,970,125 4,970,125 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Total Investments (Cost $958,484,082) 100.8% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at January 31, 2016. c See Note 7 regarding restricted securities. d See Note 9 regarding investments in affiliated management investment companies. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Natural Resources Fund Country Shares Value Common Stocks 97.0% Coal & Consumable Fuels 0.0% † a,b Energy Coal Resources, 144A United States 199,375 $ — c Peabody Energy Corp. United States 34,376 152,973 152,973 Commodity Chemicals 0.6% Axiall Corp. United States 156,300 2,802,459 Construction Materials 0.4% Martin Marietta Materials Inc. United States 15,700 1,971,606 Diversified Metals & Mining 10.0% Antofagasta PLC Chile 512,700 2,777,634 BHP Billiton PLC, ADR Australia 744,800 14,635,320 First Quantum Minerals Ltd. Zambia 217,500 470,430 c Freeport-McMoRan Inc., B United States 739,400 3,401,240 Glencore PLC Switzerland 2,547,900 3,248,688 HudBay Minerals Inc. Canada 774,900 1,526,678 a Imperial Metals Corp. Canada 282,500 915,519 a Lundin Mining Corp. Canada 1,644,500 4,073,392 a Nautilus Minerals Inc. Canada 746,000 151,767 Rio Tinto PLC, ADR United Kingdom 284,000 7,000,600 Sandfire Resources NL Australia 1,011,267 3,579,379 a South32 Ltd. Australia 1,402,900 968,285 a South32 Ltd., ADR Australia 274,940 934,796 c Southern Copper Corp. Mexico 96,400 2,498,688 Teck Resources Ltd., B Canada 695,200 2,593,096 48,775,512 Fertilizers & Agricultural Chemicals 0.7% The Mosaic Co. United States 147,500 3,554,750 Gold 4.7% Agnico Eagle Mines Ltd. Canada 82,600 2,448,106 Alamos Gold Inc., A Canada 356,000 1,161,339 a B2Gold Corp. Canada 2,440,700 1,864,194 Barrick Gold Corp. Canada 374,800 3,714,268 G-Resources Group Ltd. Hong Kong 61,293,060 1,410,086 Goldcorp Inc. Canada 427,900 4,852,386 a Newcrest Mining Ltd. Australia 231,900 2,114,407 a OceanaGold Corp. Australia 1,085,110 2,238,538 Randgold Resources Ltd., ADR Jersey Islands 41,000 2,899,520 22,702,844 Integrated Oil & Gas 17.6% BG Group PLC United Kingdom 234,300 3,520,615 BP PLC, ADR United Kingdom 122,700 3,971,799 Chevron Corp. United States 196,200 16,965,414 Exxon Mobil Corp. United States 161,300 12,557,205 Occidental Petroleum Corp. United States 350,900 24,152,447 a,c Petroleo Brasileiro SA, ADR Brazil 302,400 1,049,328 Royal Dutch Shell PLC, A, ADR United Kingdom 304,400 13,372,292 Total SA, B, ADR France 232,300 10,295,536 85,884,636 Oil & Gas Drilling 1.5% Ensco PLC, A United States 113,419 1,109,238 Noble Corp. PLC United States 147,500 1,149,025 a Pioneer Energy Services Corp. United States 1,470,322 2,014,341 Rowan Cos. PLC United States 252,200 3,190,330 7,462,934 Oil & Gas Equipment & Services 18.7% Baker Hughes Inc. United States 207,800 9,041,378 a C&J Energy Services Ltd. United States 569,700 1,401,462 a Cameron International Corp. United States 117,100 7,688,786 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a Dril-Quip Inc. United States 82,700 4,849,528 a FMC Technologies Inc. United States 267,000 6,715,050 Halliburton Co. United States 298,435 9,487,249 a Hornbeck Offshore Services Inc. United States 151,800 1,234,134 Hunting PLC United Kingdom 253,600 1,106,687 Oceaneering International Inc. United States 237,500 8,039,375 a Oil States International Inc. United States 104,900 2,961,327 a PHI Inc., non-voting United States 103,400 1,874,642 a RigNet Inc. United States 204,900 2,989,491 RPC Inc. United States 235,500 2,936,685 Schlumberger Ltd. United States 286,704 20,720,098 Superior Energy Services Inc. United States 729,700 7,523,207 a Weatherford International PLC United States 395,800 2,667,692 91,236,791 Oil & Gas Exploration & Production 36.8% Anadarko Petroleum Corp. United States 410,100 16,030,809 Cabot Oil & Gas Corp., A United States 864,500 17,938,375 a Callon Petroleum Co. United States 476,300 3,262,655 Canadian Natural Resources Ltd. Canada 458,000 9,804,711 Cimarex Energy Co. United States 64,700 6,017,100 a Cobalt International Energy Inc. United States 385,600 1,461,424 a Concho Resources Inc. United States 159,600 15,182,748 Devon Energy Corp. United States 96,600 2,695,140 a Diamondback Energy Inc. United States 119,500 9,028,225 EOG Resources Inc. United States 193,300 13,728,166 EQT Corp. United States 190,500 11,761,470 a Gran Tierra Energy Inc. Colombia 1,191,700 2,728,993 a Gulfport Energy Corp. United States 175,600 5,188,980 Hess Corp. United States 159,500 6,778,750 Marathon Oil Corp. United States 964,700 9,386,531 a Matador Resources Co. United States 318,046 5,098,278 Noble Energy Inc. United States 498,000 16,120,260 a Ophir Energy PLC United Kingdom 1,750,000 2,224,347 Pioneer Natural Resources Co. United States 130,200 16,138,290 a,d Rex Energy Corp. United States 1,246,600 926,473 a Rice Energy Inc. United States 271,500 3,168,405 a Sanchez Energy Corp. United States 234,500 848,890 SM Energy Co. United States 286,500 4,005,270 179,524,290 Oil & Gas Refining & Marketing 3.4% HollyFrontier Corp. United States 77,600 2,713,672 Marathon Petroleum Corp. United States 97,600 4,078,704 Phillips 66 United States 80,300 6,436,045 Valero Energy Corp. United States 47,500 3,223,825 16,452,246 Oil & Gas Storage & Transportation 2.1% Kinder Morgan Inc. United States 349,000 5,741,050 Spectra Energy Corp. United States 109,200 2,997,540 Tallgrass Energy GP LP United States 91,200 1,413,600 10,152,190 Precious Metals & Minerals 0.5% Tahoe Resources Inc. United States 282,200 2,191,688 Total Common Stocks (Cost $634,658,370) 472,864,919 Convertible Preferred Stocks 0.3% Oil & Gas Exploration & Production 0.3% Sanchez Energy Corp., 4.875%, cvt. pfd., A United States 92,900 804,161 Sanchez Energy Corp., 6.50%, cvt. pfd., B United States 54,500 488,320 Total Convertible Preferred Stocks (Cost $7,072,693) 1,292,481 Preferred Stocks (Cost $2,376,164) 0.0% Coal & Consumable Fuels 0.0% a,b Energy Coal Resources, 144A, pfd. United States 29,847 — Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Principal Amount Convertible Bonds (Cost $3,484,684) 0.4% Oil & Gas Exploration & Production 0.4% Cobalt International Energy Inc., cvt., senior bond, 3.125%, 5/15/24 United States $ 4,787,000 2,073,369 Total Investments before Short Term Investments (Cost $647,591,911) 476,230,769 Shares Short Term Investments 3.8% Money Market Funds (Cost $13,819,747) 2.9% a,e Institutional Fiduciary Trust Money Market Portfolio United States 13,819,747 13,819,747 Investments from Cash Collateral Received for Loaned Securities (Cost $4,342,556) 0.9% Money Market Funds 0.9% a,e Institutional Fiduciary Trust Money Market Portfolio United States 4,342,556 4,342,556 Total Investments (Cost $665,754,214) 101.5% 494,393,072 Other Assets, less Liabilities ( ) % (7,104,297 ) Net Assets 100.0% $ 487,288,775 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding restricted securities. c A portion or all of the security is on loan at January 31, 2016. d At January 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. e See Note 9 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GP - Graduated Payment Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Small Cap Growth Fund Shares Value Common Stocks 98.5% Consumer Discretionary 20.5% a,b,c 2U Inc. 2,727,623 $ 55,070,708 a Buffalo Wild Wings Inc. 140,700 21,428,610 a Five Below Inc. 1,002,800 35,328,644 a Global Eagle Entertainment Inc. 2,049,456 20,699,506 a Grand Canyon Education Inc. 1,302,700 49,046,655 a,b,c The Habit Restaurants Inc., A 967,900 19,870,987 a IMAX Corp. 900,200 27,960,212 c KB Home 1,583,700 17,198,982 a,b M/I Homes Inc. 1,385,700 24,831,744 a,c Mattress Firm Holding Corp. 625,500 22,830,750 a Nord Anglia Education Inc. (Hong Kong) 869,624 15,001,014 a Party City Holdco Inc. 515,800 4,967,154 a Potbelly Corp. 467,051 4,997,446 a Shutterfly Inc. 828,400 34,502,860 a,b Sportsman's Warehouse Holdings Inc. 2,972,800 38,973,408 a Tenneco Inc. 586,400 22,406,344 a Tile Shop Holdings Inc. 2,527,400 38,189,014 a,c Wingstop Inc. 1,060,929 25,738,137 Wolverine World Wide Inc. 1,192,300 20,161,793 a,b,c Zoe's Kitchen Inc. 1,117,500 31,044,150 530,248,118 Consumer Staples 2.7% a Smart & Final Stores Inc. 1,780,600 28,632,048 a TreeHouse Foods Inc. 517,800 41,092,608 69,724,656 Energy 2.9% a Callon Petroleum Co. 3,355,282 22,983,682 a Matador Resources Co. 1,517,339 24,322,944 a,b,c,d Rex Energy Corp. 3,093,939 2,299,415 a RigNet Inc. 797,000 11,628,230 Superior Energy Services Inc. 1,437,800 14,823,718 76,057,989 Financials 6.6% Evercore Partners Inc. 561,000 25,340,370 b Houlihan Lokey Inc. 827,300 19,979,295 Pinnacle Financial Partners Inc. 408,500 20,363,725 a PRA Group Inc. 670,300 19,941,425 Talmer Bancorp Inc., A 1,996,800 32,068,608 Virtus Investment Partners Inc. 306,603 26,981,064 a Western Alliance Bancorp 799,300 26,041,194 170,715,681 Health Care 18.1% a,c Aclaris Therapeutics Inc. 674,182 14,987,066 a,c Adeptus Health Inc., A 593,100 27,982,458 a,c Aduro Biotech Inc. 286,320 4,145,914 a,b Aratana Therapeutics Inc. 2,697,019 9,088,954 a Celldex Therapeutics Inc. 1,719,100 14,268,530 a Chiasma Inc. 252,000 2,595,600 a,c Collegium Pharmaceutical Inc. 431,500 7,348,445 a,c ConforMIS Inc. 675,700 7,432,700 a,c Corium International Inc. 760,450 4,418,215 a DexCom Inc. 177,500 12,652,200 a,c Edge Therapeutics Inc. 583,400 6,481,574 a Fluidigm Corp. 1,022,200 6,858,962 a Foamix Pharmaceuticals Ltd. (Israel) 591,680 3,834,086 a Greatbatch Inc. 593,800 22,926,618 a Halozyme Therapeutics Inc. 710,500 6,252,400 a HealthEquity Inc. 622,116 13,406,600 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a HealthStream Inc. a HeartWare International Inc. a,c Heron Therapeutics Inc. a Impax Laboratories Inc. a Karyopharm Therapeutics Inc. a,c NantKwest Inc. a,c Natera Inc. a Neogen Corp. a Neos Therapeutics Inc. a Nevro Corp. a Ophthotech Corp. a PAREXEL International Corp. a Pfenex Inc. a Revance Therapeutics Inc. a Sage Therapeutics Inc. a Sagent Pharmaceuticals Inc. a,b The Spectranetics Corp. a Tandem Diabetes Care Inc. a TherapeuticsMD Inc. a,c Zafgen Inc. Industrials 15.5% a The Advisory Board Co. Allegiant Travel Co. Altra Industrial Motion Corp. a,b Astronics Corp. a Beacon Roofing Supply Inc. a DigitalGlobe Inc. Exponent Inc. a Huron Consulting Group Inc. Interface Inc. a,b,c The KEYW Holding Corp. Mobile Mini Inc. a Proto Labs Inc. a Spirit Airlines Inc. Steelcase Inc., A b US Ecology Inc. Information Technology 29.9% a A10 Networks Inc. a,b,c Alarm.com Holdings Inc. a,b Bazaarvoice Inc. a Bottomline Technologies Inc. a BroadSoft Inc. a Callidus Software Inc. a Cavium Inc. Cognex Corp. a Demandware Inc. a Envestnet Inc. a FARO Technologies Inc. a Guidewire Software Inc. a Hubspot Inc. Intersil Corp., A a Ixia a,b Lattice Semiconductor Corp. a M/A-COM Technology Solutions Holdings Inc. a,b Nanometrics Inc. a Paylocity Holding Corp. a Proofpoint Inc. a PROS Holdings Inc. a,b,c Pure Storage Inc., A a Shoretel Inc. a Silicon Laboratories Inc. a ViaSat Inc. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a Zendesk Inc. 1,817,014 39,992,478 773,865,628 Materials 2.3% H.B. Fuller Co. 805,000 29,962,100 Quaker Chemical Corp. 382,900 28,721,329 58,683,429 Total Common Stocks (Cost $2,777,331,382) 2,548,617,710 Preferred Stocks 0.4% Consumer Discretionary 0.4% a,e DraftKings Inc., pfd., D 825,201 2,222,221 a,e DraftKings Inc., pfd., D-1 2,029,318 7,777,777 Total Preferred Stocks (Cost $19,999,997) 9,999,998 Principal Amount Convertible Bonds (Cost $5,000,000) 0.2% Consumer Discretionary 0.2% e DraftKings Inc., cvt., E, 5.00%, 12/23/16 $ 5,000,000 5,000,000 Total Investments before Short Term Investments (Cost $2,802,331,379) 2,563,617,708 Shares Short Term Investments 10.0% Money Market Funds (Cost $24,838,095) 1.0% a,f Institutional Fiduciary Trust Money Market Portfolio 24,838,095 24,838,095 Investments from Cash Collateral Received for Loaned Securities (Cost $233,570,195) 9.0% Money Market Funds 9.0% a,f Institutional Fiduciary Trust Money Market Portfolio 233,570,195 233,570,195 Total Investments (Cost $3,060,739,669) 109.1% 2,822,025,998 Other Assets, less Liabilities ( ) % (235,779,881 ) Net Assets 100.0% $ 2,586,246,117 a Non-income producing. b See Note 8 regarding holdings of 5% voting securities. c A portion or all of the security is on loan at January 31, 2016. d At January 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. e See Note 7 regarding restricted securities. f See Note 9 regarding investments in affiliated management investment companies. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks 96.1% Consumer Discretionary 18.0% a,b 2U Inc. 989,200 $ 19,971,948 Advance Auto Parts Inc. 150,400 22,868,320 BorgWarner Inc. 589,800 17,316,528 a Buffalo Wild Wings Inc. 155,600 23,697,880 a,b Charter Communications Inc., A 178,000 30,502,080 a Chipotle Mexican Grill Inc. 28,900 13,090,833 Dick's Sporting Goods Inc. 867,600 33,905,808 a Dollar Tree Inc. 506,600 41,196,712 Expedia Inc. 172,076 17,386,559 a Global Eagle Entertainment Inc. 1,756,100 17,736,610 a Grand Canyon Education Inc. 624,600 23,516,190 Hanesbrands Inc. 1,336,700 40,862,919 Harman International Industries Inc. 297,900 22,160,781 a IMAX Corp. 841,800 26,146,308 a Jarden Corp. 688,592 36,529,806 L Brands Inc. 594,800 57,190,020 Marriott International Inc., A 391,800 24,009,504 b Nordstrom Inc. 640,800 31,463,280 Polaris Industries Inc. 241,400 17,824,976 Tractor Supply Co. 367,100 32,418,601 a Under Armour Inc., A 308,700 26,372,241 a,b Zoe's Kitchen Inc. 609,500 16,931,910 593,099,814 Consumer Staples 5.6% Constellation Brands Inc., A 448,500 68,387,280 a Monster Beverage Corp. 387,600 52,337,628 a TreeHouse Foods Inc. 376,500 29,879,040 a WhiteWave Foods Co., A 928,100 35,035,775 185,639,723 Energy 4.8% Cabot Oil & Gas Corp., A 1,685,610 34,976,407 a Concho Resources Inc. 494,500 47,041,785 a Diamondback Energy Inc. 252,100 19,046,155 EQT Corp. 403,500 24,912,090 a Matador Resources Co. 881,800 14,135,254 Superior Energy Services Inc. 1,882,000 19,403,420 159,515,111 Financials 10.6% a Affiliated Managers Group Inc. 276,800 37,143,792 Arthur J. Gallagher & Co. 726,300 27,337,932 a CBRE Group Inc. 700,000 19,579,000 Equinix Inc. 164,178 50,988,762 Intercontinental Exchange Inc. 227,048 59,895,262 Lazard Ltd., A 866,200 31,174,538 a Signature Bank 349,200 48,657,528 a SVB Financial Group 208,000 21,074,560 Willis Towers Watson PLC 472,900 54,132,863 349,984,237 Health Care 18.0% a Akorn Inc. 888,000 23,079,120 a Anacor Pharmaceuticals Inc. 80,602 6,055,628 a BioMarin Pharmaceutical Inc. 165,800 12,272,516 a Bluebird Bio Inc. 48,953 2,024,696 a Celldex Therapeutics Inc. 793,900 6,589,370 a Cerner Corp. 441,400 25,605,614 a,b Chiasma Inc. 311,700 3,210,510 The Cooper Cos. Inc. 295,300 38,728,595 a DaVita HealthCare Partners Inc. 459,900 30,868,488 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) DENTSPLY International Inc. a DexCom Inc. a Edwards Lifesciences Corp. a Envision Healthcare Holdings Inc. a,b Heron Therapeutics Inc. a Hologic Inc. a Impax Laboratories Inc. a Incyte Corp. a Insulet Corp. a Mallinckrodt PLC a Mettler-Toledo International Inc. a,b NantKwest Inc. a Nevro Corp. a,b Penumbra Inc. Perrigo Co. PLC a Pfenex Inc. a Quintiles Transnational Holdings Inc. a Revance Therapeutics Inc. St. Jude Medical Inc. Industrials 14.9% Acuity Brands Inc. a The Advisory Board Co. Allegiant Travel Co. AMETEK Inc. B/E Aerospace Inc. a DigitalGlobe Inc. Dun & Bradstreet Corp. a Genesee & Wyoming Inc. a HD Supply Holdings Inc. Hexcel Corp. a IHS Inc., A J.B. Hunt Transport Services Inc. Robert Half International Inc. Roper Technologies Inc. a Sensata Technologies Holding NV a Verisk Analytics Inc. Information Technology 21.7% a Akamai Technologies Inc. a Alliance Data Systems Corp. a ANSYS Inc. a,b Atlassian Corp. PLC (United Kingdom) a Bottomline Technologies Inc. Cognex Corp. a CoStar Group Inc. CSRA Inc. a Demandware Inc. a Electronic Arts Inc. Fidelity National Information Services Inc. a FleetCor Technologies Inc. a GoDaddy Inc., A Intersil Corp., A Lam Research Corp. a LinkedIn Corp., A a Lumentum Holdings Inc. Microchip Technology Inc. a NXP Semiconductors NV (Netherlands) a Palo Alto Networks Inc. a Pandora Media Inc. a Red Hat Inc. a ServiceNow Inc. a Twitter Inc. a Vantiv Inc., A Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) a VeriFone Systems Inc. 840,400 19,656,956 a ViaSat Inc. 684,176 42,761,000 a Workday Inc. 200,800 12,652,408 715,985,606 Materials 2.2% a Axalta Coating Systems Ltd. 1,608,203 38,291,313 Martin Marietta Materials Inc. 263,300 33,065,214 71,356,527 Telecommunication Services 0.3% a SBA Communications Corp. 85,000 8,438,800 Total Common Stocks (Cost $2,797,698,680) 3,168,232,476 Preferred Stocks 0.2% Consumer Discretionary 0.2% a,c DraftKings Inc., pfd., D 660,161 1,777,778 a,c DraftKings Inc., pfd., D-1 1,623,455 6,222,224 Total Preferred Stocks (Cost $16,000,003) 8,000,002 Principal Amount Convertible Bonds (Cost $5,000,000) 0.2% Consumer Discretionary 0.2% c DraftKings Inc., cvt., E, 5.00%, 12/23/16 $ 5,000,000 5,000,000 Total Investments before Short Term Investments (Cost $2,818,698,683) 3,181,232,478 Shares Short Term Investments 6.4% Money Market Funds (Cost $116,872,076) 3.6% a,d Institutional Fiduciary Trust Money Market Portfolio 116,872,076 116,872,076 Investments from Cash Collateral Received for Loaned Securities (Cost $93,261,900) 2.8% Money Market Funds 2.8% a,d Institutional Fiduciary Trust Money Market Portfolio 93,261,900 93,261,900 Total Investments (Cost $3,028,832,659) 102.9% 3,391,366,454 Other Assets, less Liabilities ( ) % (96,158,179 ) Net Assets 100.0% $ 3,295,208,275 a Non-income producing. b A portion or all of the security is on loan at January 31, 2016. c See Note 7 regarding restricted securities. d See Note 9 regarding investments in affiliated management investment companies. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) Franklin Strategic Income Fund Country Shares Value Common Stocks 0.3% Consumer Services 0.3% a,b,c Turtle Bay Resort United States 5,579,939 $ 20,785,274 Health Care Equipment & Services 0.0% † a New Millennium Holdco Inc. United States 87,365 1,223,110 Transportation 0.0% † a CEVA Holdings LLC United Kingdom 1,570 706,487 Total Common Stocks (Cost $9,222,899) 22,714,871 Management Investment Companies 10.0% Diversified Financials 10.0% iShares iBoxx High Yield Corporate Bond ETF United States 1,650,000 130,812,000 d Franklin Lower Tier Floating Rate Fund United States 38,120,329 343,845,367 d Franklin Middle Tier Floating Rate Fund United States 29,318,383 278,524,639 Total Management Investment Companies (Cost $815,384,006) 753,182,006 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 62 38,130 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 3,399 1,529,352 Total Convertible Preferred Stocks (Cost $5,149,789) 1,567,482 Principal Amount * Corporate Bonds 40.3% Automobiles & Components 0.9% e Avis Budget Finance PLC, senior note, 144A, 6.00%, 3/01/21 United States 9,000,000 EUR 9,915,142 Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 35,000,000 32,856,250 The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 20,000,000 21,075,000 5.125%, 11/15/23 United States 5,400,000 5,548,500 69,394,892 Banks 3.7% Bank of America Corp., f junior sub. bond, AA, 6.10% to 3/17/25, FRN thereafter, Perpetual United States 10,000,000 10,179,500 f junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 22,000,000 22,343,860 senior note, 6.40%, 8/28/17 United States 10,000,000 10,672,670 senior note, 5.65%, 5/01/18 United States 10,000,000 10,730,880 CIT Group Inc., senior note, 5.375%, 5/15/20 United States 6,900,000 7,158,750 5.00%, 8/15/22 United States 18,000,000 18,247,950 e 144A, 6.625%, 4/01/18 United States 4,000,000 4,240,000 Citigroup Inc., f junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 6,900,000 6,701,625 f junior sub. bond, O, 5.875% to 3/27/20, FRN thereafter, Perpetual United States 10,000,000 9,725,000 senior note, 3.875%, 10/25/23 United States 20,000,000 20,584,780 sub. bond, 5.50%, 9/13/25 United States 10,000,000 10,752,570 sub. note, 4.05%, 7/30/22 United States 5,000,000 5,105,110 JPMorgan Chase & Co., f junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 10,000,000 10,006,250 f junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 5,000,000 4,693,750 f junior sub. bond, X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States 5,000,000 5,031,250 senior note, 4.25%, 10/15/20 United States 10,000,000 10,655,710 senior note, 3.25%, 9/23/22 United States 5,000,000 5,040,505 sub. note, 3.375%, 5/01/23 United States 10,000,000 9,747,910 sub. note, 3.875%, 9/10/24 United States 10,000,000 9,961,320 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 10,000,000 10,781,250 5.125%, 5/28/24 United Kingdom 2,600,000 2,611,375 The Royal Bank of Scotland PLC, sub. note, 6.934%, 4/09/18 United Kingdom 13,000,000 EUR 15,589,449 Wells Fargo & Co., f junior sub. bond, 5.875% to 6/15/25, FRN thereafter, Perpetual United States 22,000,000 23,168,420 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) f junior sub. bond, S, 5.90% to 6/15/24, FRN thereafter, Perpetual United States 21,000,000 21,236,250 senior note, 2.60%, 7/22/20 United States 10,000,000 10,094,150 275,060,284 Capital Goods 0.7% e Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 35,000,000 24,237,500 g Erickson Air-Crane Inc., Purchase Price Notes, 6.00%, 11/02/20 United States 927,506 740,002 e KM Germany Holdings GmbH, senior secured note, first lien, 144A, 8.75%, 12/15/20 Germany 8,000,000 EUR 9,263,070 Meritor Inc., senior note, 6.75%, 6/15/21 United States 4,000,000 3,520,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 11,400,000 7,167,750 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 4,000,000 3,930,000 e senior sub. bond, 144A, 6.50%, 5/15/25 United States 2,500,000 2,421,875 senior sub. note, 6.00%, 7/15/22 United States 4,000,000 3,940,000 55,220,197 Consumer Durables & Apparel 0.4% KB Home, senior bond, 7.50%, 9/15/22 United States 5,000,000 4,775,000 senior note, 4.75%, 5/15/19 United States 9,400,000 9,071,000 senior note, 7.00%, 12/15/21 United States 10,000,000 9,450,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 10,300,000 10,583,250 33,879,250 Consumer Services 1.9% e 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 20,000,000 20,787,500 senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada 11,000,000 11,082,500 h Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 12,700,000 9,255,125 e International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 15,000,000 13,500,000 senior secured note, 144A, 6.25%, 2/15/22 United States 20,500,000 19,462,187 Marriott International Inc., senior bond, 3.75%, 10/01/25 United States 30,000,000 30,301,170 MGM Resorts International, senior note, 10.00%, 11/01/16 United States 1,000,000 1,051,250 6.625%, 12/15/21 United States 10,000,000 10,325,000 7.75%, 3/15/22 United States 2,000,000 2,127,500 6.00%, 3/15/23 United States 3,000,000 2,998,125 e Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 8,700,000 7,710,375 e Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 12,700,000 11,144,250 139,744,982 Diversified Financials 2.6% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 6,200,000 6,083,750 4.625%, 10/30/20 Netherlands 5,800,000 5,716,625 5.00%, 10/01/21 Netherlands 10,600,000 10,686,125 4.625%, 7/01/22 Netherlands 9,100,000 8,889,562 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 35,000,000 31,435,250 E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 9,000,000 9,495,000 4.625%, 9/15/23 United States 8,100,000 7,998,750 f The Goldman Sachs Group Inc., junior sub. bond, M, 5.375% to 5/10/20, FRN thereafter, Perpetual United States 35,000,000 34,212,500 Morgan Stanley, f junior sub. bond, 5.55% to 7/15/20, FRN thereafter, Perpetual United States 25,600,000 25,360,000 sub. bond, 3.95%, 4/23/27 United States 10,000,000 9,677,440 Navient Corp., senior note, 8.45%, 6/15/18 United States 10,000,000 10,375,000 5.50%, 1/15/19 United States 16,000,000 15,040,000 5.875%, 3/25/21 United States 5,000,000 4,343,750 6.125%, 3/25/24 United States 10,000,000 8,250,000 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) e Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 10,000,000 10,437,500 198,001,252 Energy 4.8% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States 7,300,000 5,960,837 Apache Corp., senior bond, 2.625%, 1/15/23 United States 23,200,000 19,887,133 BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 25,000,000 4,187,500 California Resources Corp., e secured note, second lien, 144A, 8.00%, 12/15/22 United States 15,652,000 6,260,800 senior bond, 6.00%, 11/15/24 United States 3,905,000 751,712 senior note, 5.50%, 9/15/21 United States 1,930,000 366,700 CGG SA, senior note, 6.50%, 6/01/21 France 12,000,000 4,624,800 6.875%, 1/15/22 France 10,000,000 3,800,000 Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 United States 8,000,000 1,400,000 senior bond, 7.625%, 11/15/22 United States 1,400,000 273,000 senior note, 9.875%, 10/01/20 United States 5,000,000 900,000 CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada 5,000,000 1,106,250 senior secured note, first lien, 9.25%, 10/15/20 Canada 20,001,600 8,900,712 e Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States 18,730,000 8,100,725 Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States 14,600,000 7,811,000 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 20,000,000 13,050,000 8.00%, 4/01/23 United States 10,000,000 6,750,000 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 28,000,000 24,780,000 Energy Transfer Partners LP, senior note, 5.20%, 2/01/22 United States 10,000,000 8,971,000 Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 15,000,000 1,725,000 senior note, 7.50%, 12/15/21 United States 2,100,000 131,250 senior note, 6.875%, 3/15/24 United States 10,000,000 600,000 e senior secured note, second lien, 144A, 11.00%, 3/15/20 United States 5,000,000 1,275,000 e EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 15,000,000 3,628,125 Freeport-McMoRan Oil & Gas LLC/FCX Oil & Gas Inc., senior note, 6.875%, 2/15/23 United States 3,816,000 1,831,680 e Gaz Capital SA (OJSC Gazprom), loan participation, senior note, 144A, 3.85%, 2/06/20 Russia 20,000,000 18,812,500 Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 4,000,000 600,000 senior note, 8.875%, 5/15/21 United States 9,000,000 1,350,000 e senior secured note, third lien, 144A, 13.00%, 2/15/22 United States 10,000,000 2,650,000 e Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States 17,000,000 17,267,410 Kinder Morgan Inc., senior bond, 4.30%, 6/01/25 United States 6,600,000 5,727,995 senior note, 7.00%, 6/15/17 United States 3,500,000 3,606,365 senior note, 6.50%, 9/15/20 United States 9,000,000 9,018,450 e Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States 20,000,000 7,300,000 e LUKOIL International Finance BV, senior note, 144A, 4.563%, 4/24/23 Russia 25,000,000 22,687,500 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 20,000,000 17,200,000 Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States 15,000,000 825,000 Oasis Petroleum Inc., senior note, 6.875%, 3/15/22 United States 10,400,000 6,084,000 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 18,000,000 18,472,500 e Peabody Energy Corp., secured note, second lien, 144A, 10.00%, 3/15/22 United States 30,000,000 3,150,000 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 15,000,000 2,512,500 Regency Energy Partners LP/Regency Energy Finance Corp., senior bond, 5.50%, 4/15/23 United States 5,000,000 4,212,500 senior note, 5.875%, 3/01/22 United States 1,300,000 1,191,818 senior note, 5.00%, 10/01/22 United States 10,000,000 8,415,130 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 20,000,000 18,400,000 first lien, 5.625%, 4/15/23 United States 6,200,000 5,471,500 senior secured note, first lien, 5.75%, 5/15/24 United States 3,300,000 2,912,250 senior secured note, first lien, 5.625%, 3/01/25 United States 5,000,000 4,318,750 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 12,600,000 5,292,000 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) 6.125%, 1/15/23 United States 12,000,000 4,860,000 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 22,000,000 6,050,000 Williams Partners LP, senior bond, 4.00%, 9/15/25 United States 22,000,000 15,572,106 WPX Energy Inc., senior note, 8.25%, 8/01/23 United States 11,900,000 7,645,750 358,679,248 Food & Staples Retailing 0.8% e Cencosud SA, senior note, 144A, 4.875%, 1/20/23 Chile 15,000,000 13,894,575 5.15%, 2/12/25 Chile 15,000,000 13,725,300 Walgreens Boots Alliance Inc., senior note, 3.80%, 11/18/24 United States 30,000,000 29,595,480 57,215,355 Food, Beverage & Tobacco 1.3% Anheuser-Busch InBev Finance Inc., senior note, 3.30%, 2/01/23 Belgium 12,700,000 12,924,803 e Barry Callebaut Services SA, senior note, 144A, 5.50%, 6/15/23 Belgium 5,300,000 5,478,875 Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States 10,600,000 10,878,250 4.75%, 12/01/25 United States 2,600,000 2,691,000 e JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 6,800,000 5,508,000 senior note, 144A, 8.25%, 2/01/20 United States 19,000,000 18,145,000 senior note, 144A, 7.25%, 6/01/21 United States 4,500,000 4,123,125 senior note, 144A, 5.75%, 6/15/25 United States 5,000,000 3,875,000 e Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 15,800,000 16,567,880 6.00%, 12/15/22 United States 10,000,000 9,962,500 7.75%, 3/15/24 United States 9,000,000 9,607,500 99,761,933 Health Care Equipment & Services 2.1% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States 15,000,000 14,700,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 10,200,000 10,174,500 senior note, 7.125%, 7/15/20 United States 6,000,000 5,760,000 senior note, 6.875%, 2/01/22 United States 3,300,000 3,014,962 senior secured note, first lien, 5.125%, 8/15/18 United States 6,000,000 6,060,000 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 10,000,000 10,075,000 senior bond, 5.00%, 5/01/25 United States 9,300,000 9,172,125 senior note, 5.75%, 8/15/22 United States 10,000,000 10,450,000 HCA Inc., senior bond, 5.875%, 5/01/23 United States 15,000,000 15,712,500 senior bond, 5.875%, 2/15/26 United States 3,000,000 3,067,500 senior note, 7.50%, 2/15/22 United States 5,000,000 5,575,000 senior secured bond, first lien, 5.875%, 3/15/22 United States 10,000,000 10,750,000 senior secured bond, first lien, 5.25%, 4/15/25 United States 10,000,000 10,275,000 e Hologic Inc., senior note, 144A, 5.25%, 7/15/22 United States 10,000,000 10,387,500 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 2,700,000 2,875,500 senior note, 5.00%, 3/01/19 United States 6,700,000 6,348,250 senior note, 5.50%, 3/01/19 United States 15,300,000 14,649,750 senior note, 8.125%, 4/01/22 United States 5,000,000 5,050,000 senior note, 6.75%, 6/15/23 United States 2,700,000 2,494,125 156,591,712 Insurance 1.0% MetLife Inc., junior sub. note, f 5.25% to 6/15/20, FRN thereafter, Perpetual United States 11,600,000 11,360,750 6.40% to 12/15/36, FRN thereafter, 12/15/66 United States 15,000,000 15,787,500 e Nippon Life Insurance Co., sub. bond, 144A, 5.10% to 10/16/24, FRN thereafter, 10/16/44 Japan 35,000,000 36,760,850 Prudential Financial Inc., 3.50%, 5/15/24 United States 9,900,000 9,830,749 73,739,849 Materials 5.0% ArcelorMittal, senior note, 6.50%, 3/01/21 Luxembourg 20,000,000 16,350,000 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) 7.25%, 2/25/22 Luxembourg 10,000,000 8,156,250 6.125%, 6/01/25 Luxembourg 3,700,000 2,701,000 e Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 5,000,000 5,025,000 e Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 7.00%, 11/15/20 Luxembourg 1,764,706 1,680,882 senior note, 144A, 6.75%, 1/31/21 Luxembourg 2,400,000 2,277,000 senior note, 144A, 6.00%, 6/30/21 Luxembourg 3,100,000 2,813,250 i senior secured note, 144A, FRN, 3.512%, 12/15/19 Luxembourg 8,700,000 8,341,125 e Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 15,000,000 11,482,500 e Blue Cube Spinco Inc., senior bond, 144A, 10.00%, 10/15/25 United States 14,100,000 15,298,500 e Cemex Finance LLC, senior secured note, 144A, 9.375%, 10/12/22 Mexico 1,400,000 1,420,580 first lien, 144A, 6.00%, 4/01/24 Mexico 5,800,000 5,006,125 e Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 15,000,000 12,571,875 secured note, 144A, 5.875%, 3/25/19 Mexico 10,000,000 9,475,000 senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico 4,000,000 3,425,000 e Ceramtec Group GmbH, senior note, 144A, 8.25%, 8/15/21 Germany 11,900,000 EUR 13,811,048 e The Chemours Co., senior bond, 144A, 7.00%, 5/15/25 United States 4,700,000 2,878,750 senior note, 144A, 6.625%, 5/15/23 United States 21,000,000 12,967,500 e First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 15,000,000 6,918,750 7.00%, 2/15/21 Canada 20,000,000 9,150,000 e FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 32,000,000 27,680,000 Freeport-McMoRan Inc., senior note, 4.55%, 11/14/24 United States 26,000,000 10,855,000 e Glencore Finance Canada Ltd., senior bond, 144A, 4.95%, 11/15/21 Switzerland 20,000,000 14,430,660 e Glencore Funding LLC, senior note, 144A, 4.125%, 5/30/23 Switzerland 10,000,000 6,809,940 4.625%, 4/29/24 Switzerland 5,000,000 3,413,750 e INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 30,000,000 29,175,000 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 9,000,000 8,685,000 8.75%, 12/15/20 Canada 8,000,000 7,311,200 e Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 7,800,000 7,517,250 5.875%, 8/15/23 United States 12,500,000 12,289,063 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 6,600,000 6,624,750 senior note, 8.50%, 5/15/18 United States 14,000,000 13,527,500 senior note, 9.00%, 4/15/19 United States 1,000,000 962,500 senior note, 9.875%, 8/15/19 United States 400,000 391,500 senior note, 8.25%, 2/15/21 United States 10,000,000 9,375,000 senior secured note, first lien, 7.125%, 4/15/19 United States 4,000,000 4,080,000 e Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24 United States 11,300,000 11,356,500 senior bond, 144A, 5.50%, 9/15/25 United States 2,600,000 2,658,500 senior note, 144A, 6.50%, 12/01/20 United States 4,000,000 4,430,000 senior note, 144A, 4.875%, 12/01/22 United States 11,300,000 11,420,006 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 9,700,000 8,778,500 senior note, 5.125%, 10/01/21 United States 9,200,000 8,625,000 e U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, 144A, 5.75%, 2/01/21 United States 8,000,000 EUR 8,975,969 h Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 2,523,000 428,910 371,551,633 Media 3.8% 21st Century Fox America Inc., senior note, 3.00%, 9/15/22 United States 6,100,000 6,069,195 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 3,000,000 3,127,500 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 15,000,000 15,225,000 e senior bond, 144A, 5.375%, 5/01/25 United States 13,000,000 12,902,500 senior note, 6.50%, 4/30/21 United States 8,000,000 8,359,960 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 3,000,000 2,681,250 senior note, 6.50%, 11/15/22 United States 5,000,000 4,650,000 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) senior sub. note, 7.625%, 3/15/20 United States 6,400,000 5,296,000 senior sub. note, 7.625%, 3/15/20 United States 900,000 714,375 CSC Holdings LLC, senior bond, 7.625%, 7/15/18 United States 6,000,000 6,345,000 senior note, 6.75%, 11/15/21 United States 22,000,000 21,780,000 senior note, 5.25%, 6/01/24 United States 2,300,000 2,035,500 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 10,000,000 8,725,000 senior note, 7.125%, 2/01/16 United States 13,000,000 13,000,000 senior note, 6.75%, 6/01/21 United States 4,000,000 4,090,000 senior note, 5.875%, 7/15/22 United States 3,000,000 2,831,250 senior note, 5.875%, 11/15/24 United States 5,000,000 4,462,500 Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States 12,000,000 12,690,000 e senior bond, 144A, 5.50%, 9/15/24 United States 2,800,000 2,821,000 senior note, 5.125%, 7/15/20 United States 9,800,000 10,167,500 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 23,800,000 15,559,250 senior secured note, first lien, 9.00%, 9/15/22 United States 8,100,000 5,305,500 e Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 14,600,000 15,330,000 5.375%, 4/15/25 United States 10,000,000 10,075,000 Time Warner Cable Inc., senior note, 4.00%, 9/01/21 United States 12,600,000 12,840,660 e Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured bond, first lien, 144A, 5.75%, 1/15/23 Germany 2,997,000 EUR 3,445,826 senior secured note, first lien, 144A, 5.625%, 4/15/23 Germany 1,520,000 EUR 1,745,574 e Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 18,000,000 18,303,750 e Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 25,000,000 23,750,000 e Virgin Media Finance PLC, senior bond, 144A, 6.375%, 10/15/24 United Kingdom 9,600,000 GBP 13,756,467 e Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 14,000,000 14,043,750 senior secured note, first lien, 144A, 5.375%, 4/15/21 United Kingdom 3,870,000 3,966,750 286,096,057 Pharmaceuticals, Biotechnology & Life Sciences 3.2% AbbVie Inc., senior note, 3.60%, 5/14/25 United States 30,000,000 30,109,080 Actavis Funding SCS, senior bond, 3.80%, 3/15/25 United States 25,000,000 25,412,300 e Baxalta Inc., senior note, 144A, 4.00%, 6/23/25 United States 30,000,000 29,884,740 Biogen Inc., senior note, 3.625%, 9/15/22 United States 14,900,000 15,328,837 e Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 11,900,000 11,812,178 senior note, 144A, 6.00%, 7/15/23 United States 8,000,000 8,080,000 Gilead Sciences Inc., senior bond, 3.65%, 3/01/26 United States 29,800,000 30,555,460 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 15,000,000 15,301,500 e Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 15,000,000 14,812,500 e Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 3,100,000 2,793,875 senior note, 144A, 5.625%, 12/01/21 United States 5,000,000 4,637,500 senior note, 144A, 5.50%, 3/01/23 United States 8,000,000 7,160,000 e Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 16,600,000 16,102,000 Zoetis Inc., senior bond, 3.25%, 2/01/23 United States 30,000,000 28,702,440 240,692,410 Real Estate 0.4% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 25,000,000 25,996,875 5.875%, 1/15/26 United States 2,700,000 2,801,250 28,798,125 Retailing 0.8% e Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 15,000,000 15,150,000 e Dollar Tree Inc., senior note, 144A, 5.25%, 3/01/20 United States 1,600,000 1,688,000 5.75%, 3/01/23 United States 6,900,000 7,305,375 e Edcon Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa 15,325,000 EUR 8,467,584 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) e Netflix Inc., senior bond, 144A, 5.875%, 2/15/25 United States senior note, 144A, 5.50%, 2/15/22 United States Semiconductors & Semiconductor Equipment 0.2% e Qorvo Inc., senior bond, 144A, 7.00%, 12/01/25 United States senior note, 144A, 6.75%, 12/01/23 United States Software & Services 0.6% e BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States e First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States senior note, 144A, 7.00%, 12/01/23 United States Technology Hardware & Equipment 0.3% e Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France e,j CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States e CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States Telecommunication Services 3.5% AT&T Inc., senior bond, 3.40%, 5/15/25 United States CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States senior bond, 5.625%, 4/01/25 United States senior note, 6.00%, 4/01/17 United States senior note, 6.45%, 6/15/21 United States senior note, 5.80%, 3/15/22 United States e Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 7.125%, 4/01/22 Bermuda e Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 6.75%, 3/01/23 Bermuda Frontier Communications Corp., senior bond, 7.625%, 4/15/24 United States senior bond, 7.875%, 1/15/27 United States senior note, 7.125%, 1/15/23 United States Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg senior bond, 5.50%, 8/01/23 Luxembourg senior note, 7.25%, 10/15/20 Luxembourg senior note, 7.50%, 4/01/21 Luxembourg e Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States 6.00%, 11/15/22 United States e 144A, 9.00%, 11/15/18 United States e 144A, 7.00%, 3/01/20 United States Sprint Corp., senior bond, 7.875%, 9/15/23 United States 7.125%, 6/15/24 United States T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States senior bond, 6.375%, 3/01/25 United States senior note, 6.542%, 4/28/20 United States senior note, 6.633%, 4/28/21 United States senior note, 6.125%, 1/15/22 United States senior note, 6.731%, 4/28/22 United States Verizon Communications Inc., senior note, 5.15%, 9/15/23 United States e Wind Acquisition Finance SA, senior secured note, 144A, 4.00%, 7/15/20 Italy EUR Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) 7.00%, 4/23/21 Italy 17,300,000 EUR 18,156,077 259,888,460 Transportation 0.7% e Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 7,600,000 6,973,000 senior note, 144A, 9.75%, 5/01/20 United States 4,000,000 2,430,000 Hertz Corp., senior note, 6.75%, 4/15/19 United States 11,900,000 11,929,750 5.875%, 10/15/20 United States 1,800,000 1,777,500 6.25%, 10/15/22 United States 15,000,000 14,662,500 e Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 5,500,000 4,207,500 e Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 15,000,000 11,878,125 53,858,375 Utilities 1.6% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 9,000,000 8,122,500 senior note, 5.375%, 1/15/23 United States 10,000,000 9,150,000 e senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 3,490,000 3,743,025 e senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 2,000,000 2,060,000 e senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 1,300,000 1,356,875 e,f EDF SA, junior sub. bond, 144A, 5.625% to 1/22/24, FRN thereafter, Perpetual France 5,000,000 4,545,575 sub. note, 144A, 5.25% to 1/29/23, FRN thereafter, Perpetual France 25,000,000 22,656,250 e Exelon Corp., senior bond, 144A, 3.95%, 6/15/25 United States 18,500,000 18,569,449 e InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 25,000,000 19,375,000 Sempra Energy, senior bond, 3.55%, 6/15/24 United States 8,800,000 8,712,537 senior note, 3.75%, 11/15/25 United States 12,300,000 12,358,056 e,h Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 30,000,000 9,750,000 120,399,267 Total Corporate Bonds (Cost $3,504,781,230) 3,019,987,098 i Senior Floating Rate Interests 10.9% Automobiles & Components 0.3% Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States 9,307,578 8,958,544 TI Group Automotive Systems LLC, Initial U.S. Term Loan, 4.50%, 6/25/22 United States 12,097,998 11,780,426 20,738,970 Capital Goods 0.4% Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 736,591 705,286 b Sensus USA Inc., First Lien Term Loan, 4.50% - 5.75%, 5/09/17 United States 13,248,270 12,784,581 Second Lien Term Loan, 8.50%, 5/09/18 United States 18,297,904 17,931,946 Ventia Pty. Ltd., Term B Loans, 5.50%, 5/21/22 Australia 423,942 423,412 31,845,225 Consumer Services 0.6% Aristocrat Technologies Inc., First Lien Initial Term Loan, 4.75%, 10/20/21 United States 1,274,866 1,271,147 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 43,169,654 40,876,267 b,j Turtle Bay Holdings LLC, Term Loan B, PIK, 3.25%, 6/30/16 United States 5,838,958 5,612,202 47,759,616 Diversified Financials 0.2% First Eagle Investment Management, Initial Term Loans, 4.75%, 12/01/22 United States 9,442,542 8,970,415 Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States 8,404,341 8,351,814 17,322,229 Energy 1.5% Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/16/20 United States 31,178,543 30,438,052 Second Lien Initial Term Loan, 11.75%, 2/16/21 United States 16,060,827 15,458,546 Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 37,340,312 25,142,464 Foresight Energy LLC, Term Loans, 5.50%, 8/21/20 United States 14,228,000 11,382,400 McDermott Finance LLC, Term Loan, 5.25%, 4/16/19 United States 2,072,294 1,973,860 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 11,779,872 10,307,388 OSG International Inc., Initial Term Loan, 5.75%, 8/05/19 United States 20,783,686 19,328,828 114,031,538 Food, Beverage & Tobacco 0.0% † Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 3,007,396 3,005,517 Health Care Equipment & Services 0.9% Community Health Systems Inc., 2018 Term F Loans, 3.657%, 12/31/18 United States 20,462,176 20,188,822 Cotiviti Corp., Initial Term Loan, 4.50%, 5/14/21 United States 15,512,213 15,240,750 Second Lien Initial Term Loan, 8.00%, 5/13/22 United States 2,349,446 2,323,015 Kinetic Concepts Inc., Dollar Term E-1 Loan, 4.50%, 5/04/18 United States 10,216,100 9,964,957 New Millennium Holdco Inc., Closing Date Term Loan, 7.50%, 12/18/20 United States 2,990,548 2,717,661 Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 20,725,688 19,948,475 70,383,680 Materials 1.6% The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States 38,021,888 33,902,863 Coveris Holdings SA, Term B-1 Loans, 4.50%, 5/08/19 Luxembourg 29,970,170 28,921,214 FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 Australia 24,503,877 17,122,084 Huntsman International LLC, Extended Term Loan B, 3.522%, 4/19/19 United States 4,483,400 4,423,623 Ineos U.S. Finance LLC, 2018 Dollar Term Loans, 3.75%, 5/04/18 United States 1,713,182 1,668,211 Dollar Term Loan, 4.25%, 3/31/22 United States 2,592,008 2,487,112 Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada 8,282,783 7,702,988 OCI Beaumont LLC, Term B-3 Loan, 6.50%, 8/20/19 United States 16,464,883 16,588,369 h Walter Energy Inc., B Term Loan, 8.75%, 4/02/18 United States 31,225,502 8,170,684 120,987,148 Media 1.3% CSC Holdings Inc. (Cablevision), Initial Term Loans, 5.00%, 10/09/22 United States 11,873,582 11,870,281 k Gray Television Inc., Term Loan C, 6.00%, 6/13/21 United States 3,825,039 3,826,634 Media General Inc., Term B Loan, 4.00%, 7/31/20 United States 2,372,360 2,365,836 Radio One Inc., Term Loan B, 5.11%, 12/31/18 United States 69,230,985 70,485,796 Virgin Media Bristol LLC, F Facility, 3.50%, 6/30/23 United States 5,952,791 5,838,283 94,386,830 Pharmaceuticals, Biotechnology & Life Sciences 1.4% Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 3.75%, 9/25/22 United States 24,805,727 24,526,662 Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 3.428%, 2/27/21 United States 30,444,370 30,372,065 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.75%, 12/11/19 United States 1,580,000 1,521,145 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 United States 13,870,000 13,361,429 Series F-1 Tranche B Term Loan, 4.00%, 4/01/22 United States 34,466,146 33,173,666 102,954,967 Retailing 0.6% Ascena Retail Group Inc., Tranche B Term Loan, 5.25%, 8/21/22 United States 38,604,714 36,568,316 The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 6,763,727 6,078,900 42,647,216 Semiconductors & Semiconductor Equipment 0.2% k Avago Technologies Cayman Finance Ltd., Term B-1 Dollar Loans, 6.00%, 11/13/22 United States 2,366,097 2,331,592 M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 4,707,512 4,707,512 NXP BV/NXP Funding LLC, Tranche B Loan, 3.75%, 12/07/20 United States 4,184,702 4,179,843 11,218,947 Software & Services 1.0% Match Group Inc., Term B-1 Loans, 5.50%, 11/16/22 United States 12,480,488 12,457,087 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 50,584,573 46,495,670 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 United States 15,025,339 15,036,608 73,989,365 Technology Hardware & Equipment 0.2% CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 2,314,899 2,297,537 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Dell International LLC, Term B-2 Loan, 4.00%, 4/29/20 United States 13,871,169 13,847,089 16,144,626 Telecommunication Services 0.4% Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 13,643,323 13,096,171 Windstream Corp., Term Loan B-5, 3.50%, 8/08/19 United States 5,943,047 5,798,186 Zayo Group LLC, k 2016 Incremental Term Loans, 6.00%, 5/06/21 United States 2,068,308 2,071,863 2021 Term Loans, 3.75%, 5/06/21 United States 9,584,138 9,462,621 30,428,841 Transportation 0.2% Navios Maritime Midstream Partners LP, Initial Term Loan, 5.50%, 6/18/20 Marshall Islands 13,467,069 12,793,716 Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 694,000 658,752 13,452,468 Utilities 0.1% Calpine Corp., Term Loan (B6), 4.00%, 1/15/23 United States 6,748,235 6,495,176 Total Senior Floating Rate Interests (Cost $875,485,880) 817,792,359 Foreign Government and Agency Securities 14.3% Government of Hungary, 5.375%, 2/21/23 Hungary 16,250,000 17,807,563 Government of Indonesia, 6.125%, 5/15/28 Indonesia 360,000,000,000 IDR 21,204,864 FR28, 10.00%, 7/15/17 Indonesia 10,200,000,000 IDR 767,161 FR34, 12.80%, 6/15/21 Indonesia 169,210,000,000 IDR 14,664,822 FR36, 11.50%, 9/15/19 Indonesia 35,400,000,000 IDR 2,840,652 FR39, 11.75%, 8/15/23 Indonesia 29,150,000,000 IDR 2,526,795 FR44, 10.00%, 9/15/24 Indonesia 8,340,000,000 IDR 668,846 senior bond, FR53, 8.25%, 7/15/21 Indonesia 467,000,000,000 IDR 34,230,913 senior bond, FR70, 8.375%, 3/15/24 Indonesia 265,000,000,000 IDR 19,606,317 Government of Malaysia, senior bond, 4.24%, 2/07/18 Malaysia 64,800,000 MYR 15,976,514 senior note, 3.172%, 7/15/16 Malaysia 338,100,000 MYR 81,553,300 senior note, 3.394%, 3/15/17 Malaysia 159,000,000 MYR 38,511,292 senior note, 4.012%, 9/15/17 Malaysia 242,700,000 MYR 59,426,745 Government of Mexico, 6.25%, 6/16/16 Mexico 12,628,270 l MXN 70,407,570 7.25%, 12/15/16 Mexico 11,765,870 l MXN 67,042,414 7.75%, 12/14/17 Mexico 3,500,000 l MXN 20,685,628 senior note, M, 5.00%, 6/15/17 Mexico 9,500,000 l MXN 53,358,552 Government of Poland, 5.00%, 4/25/16 Poland 11,250,000 PLN 2,779,990 4.75%, 10/25/16 Poland 126,000,000 PLN 31,648,857 i FRN, 1.75%, 1/25/17 Poland 7,098,000 PLN 1,746,220 i FRN, 1.75%, 1/25/21 Poland 7,201,000 PLN 1,735,801 e Government of Portugal, 144A, 5.125%, 10/15/24 Portugal 1,800,000 1,856,457 e Government of Serbia, senior note, 144A, 4.875%, 2/25/20 Serbia 29,400,000 30,057,825 7.25%, 9/28/21 Serbia 15,000,000 16,862,175 Government of Sri Lanka, A, 6.40%, 8/01/16 Sri Lanka 48,100,000 LKR 331,992 A, 8.00%, 11/15/18 Sri Lanka 198,900,000 LKR 1,335,543 A, 9.00%, 5/01/21 Sri Lanka 220,720,000 LKR 1,469,228 B, 6.40%, 10/01/16 Sri Lanka 45,400,000 LKR 312,378 B, 8.50%, 7/15/18 Sri Lanka 54,290,000 LKR 371,361 C, 8.50%, 4/01/18 Sri Lanka 24,240,000 LKR 166,438 D, 8.50%, 6/01/18 Sri Lanka 162,140,000 LKR 1,110,371 Government of the Philippines, senior bond, 9.125%, 9/04/16 Philippines 41,860,000 PHP 906,897 senior note, 1.625%, 4/25/16 Philippines 1,442,450,000 PHP 30,220,015 e Government of Ukraine, 144A, 7.75%, 9/01/22 Ukraine 5,000,000 4,640,625 7.75%, 9/01/23 Ukraine 10,155,000 9,378,853 7.75%, 9/01/24 Ukraine 10,155,000 9,322,646 7.75%, 9/01/25 Ukraine 10,155,000 9,268,164 7.75%, 9/01/26 Ukraine 10,155,000 9,225,818 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) 7.75%, 9/01/27 Ukraine 10,054,000 9,117,721 m GDP Linked Securities, 5/31/40 Ukraine 20,490,000 7,796,445 n Government of Uruguay, senior bond, Index Linked, 5.00%, 9/14/18 Uruguay 153,153,253 UYU 4,902,975 4.375%, 12/15/28 Uruguay 1,903,966,039 UYU 54,963,953 Korea Monetary Stabilization Bond, senior note, 2.07%, 12/02/16 South Korea 73,000,000,000 KRW 60,696,208 1.96%, 2/02/17 South Korea 23,000,000,000 KRW 19,118,628 1.56%, 10/02/17 South Korea 33,000,000,000 KRW 27,321,812 Korea Treasury Bond, senior note, 3.00%, 12/10/16 South Korea 65,000,000,000 KRW 54,477,846 Nota Do Tesouro Nacional, 10.00%, 1/01/17 Brazil 142,250 o BRL 34,334,411 10.00%, 1/01/21 Brazil 70,000 o BRL 14,379,034 10.00%, 1/01/23 Brazil 52,000 o BRL 10,050,645 p Index Linked, 6.00%, 8/15/16 Brazil 4,799 o BRL 3,364,469 p Index Linked, 6.00%, 8/15/18 Brazil 34,550 o BRL 24,150,866 p Index Linked, 6.00%, 5/15/23 Brazil 33,800 o BRL 22,045,085 senior note, 10.00%, 1/01/19 Brazil 25,000 o BRL 5,517,318 Uruguay Notas del Tesoro, 7, 13.25%, 4/08/18 Uruguay 1,035,000,000 UYU 32,497,100 n 18, Index Linked, 2.25%, 8/23/17 Uruguay 128,291,628 UYU 3,956,984 Total Foreign Government and Agency Securities (Cost $1,285,205,670) 1,074,719,102 U.S. Government and Agency Securities 4.1% U.S. Treasury Bond, 4.50%, 5/15/17 United States 8,000,000 8,389,688 7.125%, 2/15/23 United States 3,000,000 4,096,056 6.25%, 8/15/23 United States 4,000,000 5,290,156 6.875%, 8/15/25 United States 1,000,000 1,434,316 6.50%, 11/15/26 United States 34,000,000 48,916,174 5.25%, 2/15/29 United States 1,750,000 2,370,191 U.S. Treasury Note, 4.75%, 8/15/17 United States 7,000,000 7,430,528 3.875%, 5/15/18 United States 22,000,000 23,515,932 3.75%, 11/15/18 United States 39,000,000 42,027,843 2.75%, 2/15/24 United States 33,000,000 35,385,405 2.50%, 5/15/24 United States 64,000,000 67,356,224 2.375%, 8/15/24 United States 41,000,000 42,708,060 n Index Linked, 2.125%, 1/15/19 United States 8,844,062 9,440,284 n Index Linked, 0.625%, 7/15/21 United States 10,531,022 10,812,401 Total U.S. Government and Agency Securities (Cost $301,256,134) 309,173,258 Asset-Backed Securities and Commercial Mortgage-Backed Securities 7.7% Banks 3.8% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 25,977,000 25,888,709 i Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 2.771%, 6/25/34 United States 16,230,312 16,332,993 Bear Stearns Commercial Mortgage Securities Inc., i 2006-PW11, AJ, FRN, 5.467%, 3/11/39 United States 19,604,000 19,595,962 i 2006-PW12, AJ, FRN, 5.788%, 9/11/38 United States 20,666,000 20,674,052 2006-PW13, AJ, 5.611%, 9/11/41 United States 30,225,000 30,526,996 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States 15,756,000 15,278,407 i 2007-C6, AM, FRN, 5.714%, 6/10/17 United States 25,650,000 26,221,698 2015-GC27, A5, 3.137%, 2/10/48 United States 6,739,800 6,738,889 i Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 21,795,000 17,604,475 Countrywide Asset-Backed Certificates, 2005-11, AF4, 5.21%, 3/25/34 United States 2,800,000 2,805,381 CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50 United States 10,050,000 10,366,804 Greenwich Capital Commercial Funding Corp., i 2006-GG7, AJ, FRN, 5.877%, 7/10/38 United States 27,020,000 25,261,268 2007-GG9, AM, 5.475%, 3/10/39 United States 6,165,000 6,300,094 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 17,740,000 17,841,253 i 2006-LDP7, AJ, FRN, 5.93%, 4/15/45 United States 5,660,000 4,974,461 JPMBB Commercial Mortgage Securities Trust, 2015 C-28, A4, 3.227%, 10/15/48 United States 6,110,000 6,141,592 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) i Merrill Lynch Mortgage Investors Trust, 2005-A6, 2A3, FRN, 0.807%, 8/25/35 United States 3,806,124 3,473,242 i Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.476%, 3/12/44 United States 7,045,000 7,036,866 2007-IQ16, AM, FRN, 6.055%, 12/12/49 United States 3,102,000 3,279,310 2007-IQ16, AMA, FRN, 6.051%, 12/12/49 United States 12,415,000 13,025,917 Wells Fargo Commercial Mortgage Trust, 2014-LC16, A4, 3.548%, 8/15/50 United States 2,440,000 2,537,807 Wells Fargo Mortgage Backed Securities Trust, i 2004-W, A9, FRN, 2.754%, 11/25/34 United States 2,876,671 2,925,560 2007-3, 3A1, 5.50%, 4/25/37 United States 725,960 739,828 285,571,564 Diversified Financials 3.9% e,i ARES CLO XII Ltd., 2007-12A, B, 144A, FRN, 1.393%, 11/25/20 United States 3,840,000 3,800,179 e,i Atrium CDO Corp., 10A, C, 144A, FRN, 3.22%, 7/16/25 United States 13,950,000 13,254,034 e,i Atrium XI, 11A, C, 144A, FRN, 3.819%, 10/23/25 Cayman Islands 15,440,000 15,033,156 Banc of America Commercial Mortgage Trust, 2015-UBS7, A3, 3.441%, 9/15/48 United States 10,920,000 11,182,353 A4, 3.705%, 9/15/48 United States 12,450,000 12,995,072 e,i BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.752%, 5/26/35 United States 9,473,234 9,125,377 e,i Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 3.221%, 1/27/25 United States 11,250,000 10,519,762 e,i Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.832%, 3/11/21 United States 3,881,000 3,711,439 e,i Cent CLO LP, 2013-17A, D, 144A, FRN, 3.322%, 1/30/25 United States 7,450,980 7,085,360 e,i CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 1.019%, 7/26/21 United States 5,130,000 5,040,122 e,i ColumbusNova CLO Ltd., 2007-2A, A2, 144A, FRN, 1.622%, 10/15/21 United States 2,680,000 2,640,792 e Core Industrial Trust, 2015-CALW, A, 144A, 3.04%, 2/10/34 United States 27,075,000 27,462,037 e,i CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.736%, 10/20/43 United States 1,931,825 1,927,150 e,i Cumberland Park CDO Ltd., 2015-2A, B, 144A, FRN, 2.724%, 7/20/26 United States 12,270,000 12,080,797 e,i Cumberland Park CLO Ltd., 2015-2A, C, 144A, FRN, 3.474%, 7/20/26 United States 1,850,000 1,784,455 e,i Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.072%, 7/15/26 United States 17,000,000 16,842,240 B, 144A, FRN, 2.672%, 7/15/26 United States 4,320,500 4,229,683 C, 144A, FRN, 3.622%, 7/15/26 United States 1,420,629 1,366,134 e,i Eleven Madison Trust Mortgage Trust, 2015-11MD, A, 144A, FRN, 3.555%, 9/10/35 United States 14,920,000 15,459,753 i FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.627%, 2/25/24 United States 13,000,000 12,928,436 2014-HQ2, M2, FRN, 2.627%, 9/25/24 United States 14,600,000 14,376,624 2015-HQ1, M2, FRN, 2.627%, 3/25/25 United States 9,200,000 9,184,345 e G-Force LLC, 2005-RRA, C, 144A, 5.20%, 8/22/36 United States 11,144,000 10,917,610 i Impac Secured Assets Trust, 2007-2, FRN, 0.677%, 4/25/37 United States 3,714,318 3,445,040 e,i Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 1.876%, 3/17/32 United States 9,123,273 9,036,851 i MortgageIT Trust, 2004-1, A2, FRN, 1.327%, 11/25/34 United States 4,541,808 4,345,290 2005-5, A1, FRN, 0.687%, 12/25/35 United States 3,734,765 3,401,418 e,i Newcastle CDO Ltd., 2004-5A, 1, 144A, FRN, 0.934%, 12/24/39 United States 205,649 205,006 i Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.737%, 11/25/35 United States 6,588,144 6,209,545 i Structured Asset Mortgage Investments Trust, 2003-AR2, A1, FRN, 1.166%, 12/19/33 United States 6,159,508 5,941,091 i Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 1.928%, 2/25/35 United States 4,233,060 4,082,617 i Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.289%, 4/25/45 United States 5,938,049 5,881,210 2005-2, A1, FRN, 2.29%, 7/25/45 United States 3,330,888 3,231,142 e,i Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.522%, 4/15/24 United States 2,740,000 2,650,594 2013-2A, B, 144A, FRN, 3.299%, 4/25/25 United States 10,770,000 10,251,640 e,i Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.554%, 8/01/22 United States 8,412,175 8,311,566 289,939,920 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $579,943,440) 575,511,484 Mortgage-Backed Securities 2.7% i Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.0% † FHLMC, 2.688%, 1/01/33 United States 98,529 102,828 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 0.5% FHLMC Gold 15 Year, 4.50%, 10/01/18 - 9/01/19 United States 452,563 469,262 FHLMC Gold 15 Year, 5.00%, 12/01/17 - 7/01/22 United States 579,660 608,361 FHLMC Gold 15 Year, 5.50%, 7/01/17 - 2/01/19 United States 49,228 50,709 k FHLMC Gold 30 Year, 3.50%, 2/01/46 United States 16,191,000 16,916,749 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) k FHLMC Gold 30 Year, 4.00%, 2/01/46 United States 8,750,000 9,338,917 FHLMC Gold 30 Year, 4.50%, 10/01/40 United States 302,380 329,404 FHLMC Gold 30 Year, 5.00%, 5/01/27 - 2/01/38 United States 2,341,884 2,580,104 FHLMC Gold 30 Year, 5.50%, 6/01/33 - 6/01/36 United States 1,574,630 1,761,180 FHLMC Gold 30 Year, 6.00%, 6/01/33 - 6/01/37 United States 533,816 603,380 FHLMC Gold 30 Year, 6.50%, 10/01/21 - 6/01/36 United States 346,610 406,509 FHLMC Gold 30 Year, 7.00%, 9/01/21 - 8/01/32 United States 47,033 51,150 FHLMC Gold 30 Year, 7.50%, 1/01/26 - 1/01/31 United States 9,473 11,032 FHLMC Gold 30 Year, 8.00%, 11/01/25 - 1/01/26 United States 251 261 FHLMC Gold 30 Year, 9.00%, 12/01/24 United States 146 170 33,127,188 i Federal National Mortgage Association (FNMA) Adjustable Rate 0.0% † FNMA, 2.455% - 2.519%, 4/01/20 – 12/01/34 United States 317,269 333,703 Federal National Mortgage Association (FNMA) Fixed Rate 1.9% FNMA 15 Year, 2.50%, 7/01/27 United States 533,064 548,360 FNMA 15 Year, 4.50%, 3/01/20 United States 80,812 84,291 FNMA 15 Year, 5.00%, 1/01/18 - 6/01/18 United States 84,393 87,479 FNMA 15 Year, 5.50%, 3/01/16 - 4/01/22 United States 414,113 428,529 FNMA 15 Year, 6.00%, 7/01/16 - 10/01/16 United States 2,108 2,117 k FNMA 30 Year, 3.50%, 2/01/46 United States 40,015,000 41,889,139 k FNMA 30 Year, 4.00%, 2/01/46 United States 44,000,000 46,988,908 k FNMA 30 Year, 4.50%, 3/01/28 - 2/01/46 United States 36,308,156 39,477,412 FNMA 30 Year, 5.00%, 9/01/23 - 10/01/35 United States 2,638,636 2,920,640 FNMA 30 Year, 5.50%, 9/01/33 - 12/01/35 United States 2,273,896 2,562,743 FNMA 30 Year, 6.00%, 6/01/34 - 5/01/38 United States 4,107,811 4,669,543 FNMA 30 Year, 6.50%, 3/01/28 - 10/01/37 United States 749,176 863,923 FNMA 30 Year, 7.50%, 10/01/29 United States 10,254 12,682 FNMA 30 Year, 8.00%, 1/01/25 - 5/01/26 United States 4,912 5,932 FNMA 30 Year, 8.50%, 7/01/25 United States 532 551 140,542,249 Government National Mortgage Association (GNMA) Fixed Rate 0.3% GNMA I SF 30 Year, 5.00%, 6/15/34 - 7/15/34 United States 267,555 299,508 GNMA I SF 30 Year, 5.50%, 2/15/33 - 6/15/36 United States 737,395 836,055 GNMA I SF 30 Year, 6.00%, 8/15/36 United States 63,884 73,410 GNMA I SF 30 Year, 6.50%, 12/15/28 - 3/15/32 United States 54,190 62,126 GNMA I SF 30 Year, 7.00%, 11/15/27 - 5/15/28 United States 25,916 28,579 GNMA I SF 30 Year, 7.50%, 9/15/23 - 5/15/27 United States 3,500 3,942 GNMA I SF 30 Year, 8.00%, 2/15/25 - 9/15/27 United States 4,928 5,559 GNMA I SF 30 Year, 8.50%, 8/15/24 United States 83 93 GNMA I SF 30 Year, 9.00%, 1/15/25 United States 313 315 GNMA I SF 30 Year, 9.50%, 6/15/25 United States 538 541 k GNMA II SF 30 Year, 3.50%, 2/01/46 United States 21,475,000 22,641,026 GNMA II SF 30 Year, 5.00%, 9/20/33 - 11/20/33 United States 399,715 443,514 GNMA II SF 30 Year, 5.50%, 6/20/34 United States 196,249 219,741 GNMA II SF 30 Year, 6.00%, 11/20/34 United States 173,933 197,524 GNMA II SF 30 Year, 6.50%, 7/20/28 - 12/20/31 United States 95,566 111,968 GNMA II SF 30 Year, 7.50%, 4/20/32 United States 19,829 21,645 24,945,546 Total Mortgage-Backed Securities (Cost $195,711,127) 199,051,514 Municipal Bonds 1.8% Illinois State GO, Build America Bonds, 7.35%, 7/01/35 United States 8,000,000 8,890,240 Nassau County GO, General Improvement Bonds, Series B, 5.00%, 4/01/39 United States 10,000,000 11,453,100 4/01/43 United States 13,000,000 14,843,660 New Jersey EDA Revenue, School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 United States 5,200,000 5,580,588 New York City HDC Revenue, Series B1, 5.00%, 7/01/33 United States 3,500,000 4,083,380 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Fiscal 2014, Refunding, Series BB, 5.00%, 6/15/46 United States 22,685,000 26,148,546 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Ninety-First Series, 4.823%, 6/01/45 United States 24,150,000 25,036,788 Puerto Rico Electric Power Authority Power Revenue, Series A, 6.75%, 7/01/36 United States 30,900,000 18,694,500 Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Series XX, 5.25%, 7/01/40 United States Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 5.75%, 8/01/37 United States 6.50%, 8/01/44 United States Total Municipal Bonds (Cost $144,150,994) Shares Escrows and Litigation Trusts 0.0% a,g Comfort Co. Inc., Escrow Account United States  a,g NewPage Corp., LitigationTrust United States  Total Escrows and Litigation Trusts (Cost $)  Total Investments before Short Term Investments (Cost $7,716,291,169) Principal Amount * Short Term Investments 8.3% Foreign Government and Agency Securities (Cost $46,630,811) 0.6% Korea Monetary Stabilization Bond, senior note, 2.79%, 6/02/16 South Korea KRW Total Investments before Money Market Funds (Cost $7,762,921,980) Shares Money Market Funds (Cost $580,937,686) 7.7% a,d Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $8,343,859,666) 100.4% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At January 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. c The security is owned by FT Holdings Corporation II, a wholly-owned subsidiary of the Fund. See Note 10. d See Note 9 regarding investments in affiliated management investment companies. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2016, the aggregate value of these securities was $1,501,278,701, representing 19.93% of net assets. f Perpetual security with no stated maturity date. g Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2016, the aggregate value of these securities was $740,002, representing 0.01% of net assets. h Defaulted security or security for which income has been deemed uncollectible. i The coupon rate shown represents the rate at period end. j Income may be received in additional securities and/or cash. k A portion or all of the security purchased on a delayed delivery or to-be-announced (TBA) basis. l Principal amount is stated in 100 Mexican Peso Units. m Security is linked to the Ukrainian GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on the growth of the Ukrainian GDP and principal notional value of this GDP linked security. n Principal amount of security is adjusted for inflation. o Principal amount is stated in 1,000 Brazilian Real Units. p Redemption price at maturity is adjusted for inflation. At January 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar DBAB Sell $ 2/22/16 $ - $ ) Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Chilean Peso DBAB Buy 2/22/16 - ) Chilean Peso JPHQ Buy 2/22/16 - ) Chilean Peso MSCO Buy 2/22/16 - ) Euro BZWS Sell 2/22/16 - Euro DBAB Buy 2/22/16 - ) Euro DBAB Sell 2/22/16 - Euro GSCO Sell 2/22/16 - Euro HSBC Sell 2/22/16 - Euro JPHQ Sell 2/22/16 - Japanese Yen DBAB Sell 2/22/16 ) Japanese Yen HSBC Sell 2/22/16 ) Japanese Yen JPHQ Sell 2/22/16 ) Singapore Dollar DBAB Buy 2/22/16 - ) Singapore Dollar DBAB Sell 2/22/16 - Singapore Dollar HSBC Buy 2/22/16 - ) Singapore Dollar HSBC Sell 2/22/16 - Singapore Dollar JPHQ Buy 2/22/16 - ) Singapore Dollar JPHQ Sell 2/22/16 - British Pound DBAB Sell 4/28/16 - Chilean Peso CITI Buy 4/28/16 - ) Chilean Peso DBAB Buy 4/28/16 - ) Chilean Peso JPHQ Buy 4/28/16 - ) Euro BZWS Sell 4/28/16 - Euro CITI Sell 4/28/16 - Euro DBAB Sell 4/28/16 - Euro GSCO Sell 4/28/16 - Euro JPHQ Sell 4/28/16 - Japanese Yen BZWS Sell 4/28/16 - Japanese Yen CITI Sell 4/28/16 - Japanese Yen DBAB Sell 4/28/16 - Japanese Yen HSBC Sell 4/28/16 - Japanese Yen JPHQ Sell 4/28/16 - Malaysian Ringgit JPHQ Buy 4/28/16 - Chilean Peso DBAB Buy 6/16/16 - ) Indian Rupee DBAB Buy 6/16/16 - ) Japanese Yen BZWS Sell 6/16/16 - ) Japanese Yen DBAB Sell 6/16/16 - ) Japanese Yen JPHQ Sell 6/16/16 - ) Japanese Yen MSCO Sell 6/16/16 - ) Malaysian Ringgit DBAB Buy 6/16/16 - Malaysian Ringgit HSBC Buy 6/16/16 - Australian Dollar DBAB Sell 8/18/16 - ) Chilean Peso BZWS Buy 8/18/16 - Chilean Peso DBAB Buy 8/18/16 - Euro BZWS Sell 8/18/16 - Euro DBAB Sell 8/18/16 - Euro JPHQ Sell 8/18/16 - Euro MSCO Sell 8/18/16 - Indian Rupee CITI Buy 8/18/16 - ) Indian Rupee DBAB Buy 8/18/16 - ) Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) Indian Rupee HSBC Buy 1,380,831,000 20,035,273 8/18/16 - (322,736 ) Indian Rupee JPHQ Buy 273,412,000 3,971,703 8/18/16 - (68,515 ) Japanese Yen BZWS Sell 1,046,497,000 8,924,586 8/18/16 225,820 - Japanese Yen CITI Sell 1,022,550,000 8,721,272 8/18/16 221,560 - Japanese Yen DBAB Sell 8,791,435,000 75,179,152 8/18/16 2,102,366 - Japanese Yen GSCO Sell 755,750,000 6,445,629 8/18/16 163,631 - Japanese Yen HSBC Sell 1,157,280,000 9,870,192 8/18/16 250,567 - Japanese Yen JPHQ Sell 1,197,711,000 10,211,666 8/18/16 255,968 - Australian Dollar DBAB Sell 19,450,000 13,994,275 10/20/16 386,860 - Total Forward Exchange Contracts $ 21,084,977 $ (4,621,772 ) Net unrealized appreciation (depreciation) $ 16,463,205 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At January 31, 2016, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counterparty a / Notional Payments Unrealized Unrealized Description Rate Exchange Amount b Expiration Date (Receipts) Appreciation Depreciation Value Rating c OTC Swap Contracts Contracts to Sell Protection d Traded Index MCDX.NA.25 1.00 % CITI $ 105,000,000 12/20/20 $ (181,977 ) $ - $ (48,767 ) $ (230,745 ) Non Investment Grade Net unrealized appreciation (depreciation) $ (48,767 ) a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives w ith the applicable counterparty exceeds the minimum transfer amount, w hich typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. At January 31, 2016, no collateral had been exchanged w ith the counterparties. b For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association w ith the contracts. c Based on internal ratings for index sw aps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index sw aps. A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citigroup, Inc. DBAB - Deutsche Bank AG GSCO - The Goldman Sachs Group, Inc. HSBC - HSBC Bank USA, N.A. JPHQ - JP Morgan Chase & Co. MSCO - Morgan Stanley Currency Franklin Strategic Series Statement of Investments, January 31, 2016 (unaudited) (continued) BRL - Brazilian Real EUR - Euro GBP - British Pound IDR - Indonesian Rupiah KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty UYU - Uruguayan Peso Selected Portfolio CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation EDA - Economic Development Authority ETF - Exchange Traded Fund FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation HDC - Housing Development Corp. PIK - Payment-In-Kind SF - Single Family Franklin Strategic Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Series (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of ten separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective August 3, 2015, the Trust began offering shares of Franklin Flexible Alpha Bond Fund. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At January 31, 2016, the Funds received U.S. Government Agency Securities as collateral for derivatives, as follows: Franklin Strategic Income Fund $711,570 Certain or all Funds entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds entered into credit default swap contracts primarily to manage exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. Certain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Certain or all Funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to interest rate, foreign exchange rate and credit risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Certain options on futures contracts require initial margins to be pledged by the Funds. Any premium paid or received for such contracts is amortized over the life of the contract and included in the daily change in fair value which is accounted as a variation margin payable or receivable. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Flexible Alpha Bond Fund Futures, forwards, swaps and options Franklin Global Government Bond Fund  Forwards Franklin Strategic Income Fund  Forwards and swaps 4. MORTGAGE DOLLAR ROLLS Franklin Strategic Income Fund enters into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the fund upon entering into the mortgage dollar roll. In addition, the fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At January 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Franklin Global Biotechnology Flex Cap Franklin Flexible Focused Core Government Discovery Fund Growth Fund Alpha Bond Fund Equity Fund Bond Fund Cost of investments $ 1,027,658,189 $ 2,103,317,887 $ 10,390,763 $ 198,981,369 $ 12,878,181 Unrealized appreciation $ 480,906,502 $ 818,834,711 $ 80,742 $ 14,601,963 $ 139,011 Unrealized depreciation (178,986,038 ) (111,159,054 ) (177,123 ) (34,667,126 ) (741,858 ) Net unrealized appreciation (depreciation) $ 301,920,464 $ 707,675,657 $ (96,381 ) $ (20,065,163 ) $ (602,847 ) Franklin Growth Franklin Natural Franklin Franklin Franklin Opportunities Resources Small Cap Small-Mid Cap Strategic Fund Fund Growth Fund Growth Fund Income Fund Cost of investments $ 961,098,132 $ 680,880,837 $ 3,064,682,210 $ 3,030,888,575 $ 8,372,953,141 Unrealized appreciation $ 301,049,192 $ 57,151,120 $ 263,935,091 $ 762,475,829 $ 168,440,109 Unrealized depreciation (52,964,864 ) (243,638,885 ) (506,591,303 ) (401,997,951 ) (1,010,465,391 ) Net unrealized appreciation (depreciation) $ 248,084,328 $ (186,487,765 ) $ (242,656,212 ) $ 360,477,878 $ (842,025,282 ) 6. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 7. RESTRICTED SECURITIES At January 31, 2016, certain or all Funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Acquisition Amount/Shares Issuer Dates Cost Value Franklin Biotechnology Discovery Fund 1,192,774 Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A 5/06/15 $ 13,716,901 $ 28,857,855 1,600,000 BiopharmX Corp., 144A 12/10/15 2,288,000 2,530,880 80,195 Intarcia Therapeutics Inc., DD 3/26/14 2,597,516 2,870,981 Total Restricted Securities (Value is 2.77% of Net Assets) $ 18,602,417 $ 34,259,716 Franklin Growth Opportunities Fund 395,765 Acerta Pharma BV, 8.00%, cvt. pfd., B, 144A 5/06/15 $ 4,551,298 $ 9,575,099 268,600 Tanium Inc., pfd., G 9/14/15 4,000,233 4,000,233 Total Restricted Securities (Value is 1.13% of Net Assets) $ 8,551,531 $ 13,575,332 Franklin Natural Resources Fund 199,375 Energy Coal Resources, 144A 11/16/05 - 5/05/06 $ 741,939 $ - 29,847 Energy Coal Resources, 144A, pfd. 3/17/09 2,376,164 - Total Restricted Securities (Value is 0.00% of Net Assets) $ 3,118,103 $ - Franklin Small Cap Growth Fund 825,201 DraftKings Inc., pfd., D 8/07/15 $ 4,444,442 $ 2,222,221 2,029,318 DraftKings Inc., pfd., D-1 8/07/15 15,555,554 7,777,777 5,000,000 DraftKings Inc., cvt., E, 5.00%, 12/23/16 12/23/15 5,000,000 5,000,000 Total Restricted Securities (Value is 0.58% of Net Assets) $ 24,999,996 $ 14,999,998 Franklin Small-Mid Cap Growth Fund 660,161 DraftKings Inc., pfd., D 8/07/15 $ 3,555,555 $ 1,777,778 1,623,455 DraftKings Inc., pfd., D-1 8/07/15 12,444,448 6,222,224 5,000,000 DraftKings Inc., cvt., E, 5.00%, 12/23/16 12/23/15 5,000,000 5,000,000 Total Restricted Securities (Value is 0.39% of Net Assets) $ 21,000,003 $ 13,000,002 8. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for certain or all Funds for the nine months ended January 31, 2016, were as shown below. Number of Number of Shares/Warrants Shares/Warrants Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Franklin Biotechnology Discovery Fund Non-Controlled Affiliates ARCA biopharma Inc. - 3,346,547 (2,868,470 ) a 478,077 $ 1,811,912 $ - $ - ARCA biopharma Inc., w ts., 6/16/22 - 1,338,619 - 1,338,619 155,236 - - BiopharmX Corp., 144A - 1,600,000 - 1,600,000 2,530,880 - - Heat Biologics Inc. 624,200 - - 624,200 1,529,290 - - Heron Therapeutics Inc. 1,664,710 33,200 (220,429 ) 1,477,481 - b - 3,776,802 Heron Therapeutics Inc., w ts.,144A, 7/01/16 278,594 - - 278,594 - b - - Total Affiliated Securities (Value is 0.49% of Net Assets) $ 6,027,318 $ - $ 3,776,802 Franklin Small Cap Growth Fund Non-Controlled Affiliates 2U Inc. 1,401,923 1,372,700 (47,000 ) 2,727,623 $ 55,070,708 $ - $ (300,116 ) Alarm.com Holdings Inc. - 2,294,424 - 2,294,424 37,054,948 - - Aratana Therapeutics Inc. 2,013,519 688,700 (5,200 ) 2,697,019 9,088,954 - (17,219 ) Astronics Corp. 749,660 533,084 a (169,262 ) 1,113,482 35,898,660 - 2,194,623 Bazaarvoice Inc. 4,314,900 409,900 - 4,724,800 17,103,776 - - Callidus Softw are Inc. 2,907,900 257,900 (621,200 ) 2,544,600 - b - 2,133,225 Callon Petroleum Co. 4,435,282 596,600 (1,676,600 ) 3,355,282 - b - (230,586 ) Houlihan Lokey Inc. - 827,300 - 827,300 19,979,295 124,095 - Potbelly Corp. 1,640,851 61,700 (1,235,500 ) 467,051 - b - (8,109,274 ) Revance Therapeutics Inc. 1,344,100 138,800 (334,400 ) 1,148,500 - b - 1,198,327 Lattice Semiconductor Corp. 7,451,500 2,044,600 (1,010,600 ) 8,485,500 41,239,530 - (1,149,384 ) M/I Homes Inc. 1,280,400 301,500 (196,200 ) 1,385,700 24,831,744 - (487,913 ) Nanometrics Inc. 2,431,800 162,900 (379,700 ) 2,215,000 31,297,950 - (1,522,193 ) Pure Storage Inc., A - 1,652,900 - 1,652,900 21,504,229 - - Rex Energy Corp. 5,509,700 1,147,400 (3,563,161 ) 3,093,939 2,299,415 - (39,427,564 ) Sportsman's Warehouse Holdings Inc. 2,356,900 615,900 - 2,972,800 38,973,408 - - The Habit Restaurants Inc., A - 967,900 - 967,900 19,870,987 - - The KEYW Holding Corp. 3,081,560 769,900 - 3,851,460 18,101,862 - - The Spectranetics Corp. 1,411,600 865,000 - 2,276,600 27,433,030 - - Tile Shop Holdings Inc. 2,625,700 377,100 (475,400 ) 2,527,400 - b - (3,931,239 ) US Ecology Inc. 1,024,990 190,900 (11,700 ) 1,204,190 40,906,334 625,261 (56,251 ) Zoe's Kitchen Inc. 1,025,400 164,900 (72,800 ) 1,117,500 31,044,150 - 607,445 Total Affiliated Securities (Value is 15.82% of Net Assets) $ 471,698,980 $ 749,356 $ (49,098,119 ) a Gross addition/reduction w as the result of various corporate actions. b As of January 31, 2016, no longer an affiliate. 9. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Funds invest in affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Funds are waived on assets invested in the affiliated management investment companies, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to May 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin Biotechnology Discovery Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Flex Cap Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Flexible Alpha Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - ) $ $ - $ - % Franklin Focused Core Equity Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Global Government Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Growth Opportunities Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Natural Resources Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Small Cap Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Small-Mid Cap Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Franklin Strategic Income Fund Controlled Affiliates Franklin Low er Tier Floating Rate Fund - a - $ $ $ - % Franklin Middle Tier Floating Rate Fund - b - - % Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) - - % Total $ $ $ - a The Fund purchased shares of the affiliate through an in-kind transfer of securities. The securities transferred had a market value of $374,291,707 and a cost basis of $415,862,743 on the date of the transfer. b The Fund purchased shares of the affiliate through an in-kind transfer of securities. The securities transferred had a market value of $290,085,114 and a cost basis of $308,052,151 on the date of the transfer. 10. INVESTMENTS IN FT HOLDINGS CORPORATION II (FT SUBSIDIARY) Franklin Strategic Income Fund invests in certain financial instruments through its investment in FT Subsidiary. FT Subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At January 31, 2016, FT Subsidiarys investment, Turtle Bay Resort as well as any other assets and liabilities of FT Subsidiary are reflected in the Funds Statement of Investments. 11. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology $ Pharmaceuticals - Other Equity Investments b - - Short Term Investments - - Total Investments in Securities $ Franklin Flex Cap Grow th Fund Assets: Investments in Securities: Equity Investments b $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Flexible Alpha Bond Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Corporate Bonds - - Foreign Government and Agency Securities - - U.S. Government and Agency Securities - - Asset-Backed Securities and Commercial Mortgage-Backed Securities - - Municipal Bonds - - Options Purchased - Short Term Investments - - Total Investments in Securities $ $ $ - $ Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Sw ap Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments: Options Written $ - $ $ - $ Futures Contracts - - Forw ard Exchange Contracts - - Sw ap Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Focused Core Equity Fund Assets: Investments in Securities: Equity Investments b $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Global Government Bond Fund Assets: Investments in Securities: Foreign Government and Agency Securities $ - $ 7,126,113 $ - $ 7,126,113 U.S. Government and Agency Securities - 3,544,399 - 3,544,399 Short Term Investments 1,604,822 - - 1,604,822 Total Investments in Securities $ 1,604,822 $ 10,670,512 $ - $ 12,275,334 Other Financial Instruments: Forward Exchange Contracts $ - $ 23,989 $ - $ 23,989 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ - $ 36,240 $ - $ 36,240 Franklin Grow th Opportunities Fund Assets: Investments in Securities: Equity Investments a Health Care $ 219,771,658 $ - $ 9,575,099 $ 229,346,757 Information Technology 416,755,544 - 4,000,233 $ 420,755,777 Other Equity Investments b 527,509,638 - - 527,509,638 Short Term Investments 31,570,288 - - 31,570,288 Total Investments in Securities $ 1,195,607,128 $ - $ 13,575,332 $ 1,209,182,460 Franklin Natural Resources Fund Assets: Investments in Securities: Equity Investments: a Oil & Gas Exploration & Production $ 179,524,290 $ 1,292,481 $ - $ 180,816,771 Other Equity Investments b 293,340,629 - - c 293,340,629 Convertible Bonds - 2,073,369 - 2,073,369 Short Term Investments 18,162,303 - - 18,162,303 Total Investments in Securities $ 491,027,222 $ 3,365,850 $ - $ 494,393,072 Franklin Small Cap Grow th Fund Assets: Investments in Securities: Equity Investments a Consumer Discretionary $ 530,248,118 $ - $ 9,999,998 $ 540,248,116 Other Equity Investments b 2,018,369,592 - - 2,018,369,592 Convertible Bonds - - 5,000,000 5,000,000 Short Term Investments 258,408,290 - - 258,408,290 Total Investments in Securities $ 2,807,026,000 $ - $ 14,999,998 $ 2,822,025,998 Franklin Small-Mid Cap Grow th Fund Assets: Investments in Securities: Equity Investments: a Consumer Discretionary $ 593,099,814 $ - $ 8,000,002 $ 601,099,816 Other Equity Investments b 2,575,132,662 - - 2,575,132,662 Convertible Bonds - - 5,000,000 5,000,000 Short Term Investments 210,133,976 - - 210,133,976 Total Investments in Securities $ 3,378,366,452 $ - $ 13,000,002 $ 3,391,366,454 Franklin Strategic Income Fund Assets: Investments in Securities: Equity Investments: a Consumer Services $ - $ 20,785,274 $ - $ 20,785,274 Health Care Equipment & Services - 1,223,110 - 1,223,110 Transportation - 2,273,969 - 2,273,969 All Other Equity Investments b 753,182,006 - - 753,182,006 Corporate Bonds - 3,019,247,096 740,002 3,019,987,098 Senior Floating Rate Interests - 817,792,359 - 817,792,359 Foreign Government and Agency Securities - 1,074,719,102 - 1,074,719,102 U.S. Government and Agency Securities - 309,173,258 - 309,173,258 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 575,511,484 - 575,511,484 Mortgage-Backed Securities - 199,051,514 - 199,051,514 Municipal Bonds - 132,228,802 - 132,228,802 Escrows and Litigation Trusts - - - c - Short Term Investments 580,937,686 44,062,197 - 624,999,883 Total Investments in Securities $ 1,334,119,692 $ 6,196,068,165 $ 740,002 $ 7,530,927,859 Other Financial Instruments: Forward Exchange Contracts $ - $ 21,084,977 $ - $ 21,084,977 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ - $ 4,621,772 $ - $ 4,621,772 Swap Contracts - 48,767 - 48,767 Total Other Financial Instruments $ - $ 4,670,539 $ - $ 4,670,539 a Includes common, preferred and convertible preferred stocks and management investment companies as w ell as other equity interests. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at January 31, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended January 31, 2016, is as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) Beginning of Transfers Into Transfers Out Cost Basis Net Realized Appreciation Balance at End on Assets Held Period Purchases Sales Level 3 of Level 3 a Adjustments Gain (Loss) (Depreciation) of Period at Period End Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: b Biotechnology $ 24,570,623 $ - $ - $ - $ (11,049,839 ) $ - $ - $ (4,962,615 ) $ 8,558,169 $ 1,214,165 Pharmaceuticals - 25,299,247 - - (4,807,772 ) - - 10,897,260 31,388,735 15,383,834 Total Investments in Securities $ 24,570,623 $ 25,299,247 $ - $ - $ (15,857,611 ) $ - $ - $ 5,934,645 $ 39,946,904 $ 16,597,999 Franklin Growth Opportunities Fund Assets: Investments in Securities: Equity Investments: b Health Care $ - $ 4,551,298 $ - $ - $ - $ - $ - $ 5,023,801 $ 9,575,099 $ 5,023,801 Information Technology - 4,000,233 - 4,000,233 - Total Investments in Securities $ - $ 8,551,531 $ - $ - $ - $ - $ - $ 5,023,801 $ 13,575,332 $ 5,023,801 a The investments w ere transferred out of Level 3 as a result of the availability of a quoted price in an active market for identical securities. b Includes common and convertible preferred stocks as w ell as other equity investments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of January 31, 2016, are as follows: Impact to Fair Fair Value at Valuation Value if Input Description End of Period Technique Unobservable Inputs Amount/Range Increases a Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: b Biotechnology $ 8,049,923 Discounted Cash Free Cash Flow $13,743 (mil) Increase c Flow Model Cost of Equity 12.5 % Decrease Probability Rate 75 % Increase Market comparables Discount for lack of marketability 10-35 % Decrease Pharmaceutical 31,388,735 Probability Weighted Discounted Cash Free Cash Flow d $4,000 - $7,000 (mil) Increase c Flow Model Discount for lack of marketability 4% - 12.5% Decrease Market comparables Discount for lack of marketability 11 % Decrease All Other Investments e 508,246 Total $ 39,946,904 Franklin Growth Opportunities Fund Assets: Investments in Securities: b Equity Investments: Health Care $ 9,575,099 Probability Weighted Discounted Cash Free Cash Flow d $4,000 - $7,000 (mil) Increase Flow Model Discount for lack of marketability 4% - 12.5% Decrease All Other Investments e 4,000,233 Total $ 13,575,332 a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes convertible preferred stocks. c Represents a significant impact to fair value and net assets. d Includes probability assumptions for various outcomes of contingent payments for clinical trials and regulatory approvals. e Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. 12. SUBSEQUENT EVENTS The Funds evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F.
